--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
CUSIP Number: Deal # 45865UAP7
Term Loans CUSIP # 45865UAQ5

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
among
 
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
SOCIETE GENERALE, and
BANK OF MONTREAL
as Documentation Agents.
 
$400,000,000 Senior Term Loan Facility
 
WELLS FARGO SECURITIES, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
 
Dated as of August 26, 2010
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
         
DEFINITIONS
         
1.1
 
Defined Terms
 
1
1.2
 
Accounting Terms
 
21
1.3
 
Other Terms; Construction
 
21
         
ARTICLE II
         
AMOUNT AND TERMS OF THE LOANS
         
2.1
 
Commitments
 
23
2.2
 
Borrowings
 
23
2.3
 
Disbursements; Funding Reliance; Domicile of Loans
 
24
2.4
 
Evidence of Debt; Notes
 
24
2.5
 
Termination of Commitments
 
25
2.6
 
Mandatory Payments
 
25
2.7
 
Voluntary Prepayments
 
26
2.8
 
Interest
 
26
2.9
 
Fees
 
28
2.10
 
Interest Periods
 
28
2.11
 
Conversions and Continuations
 
29
2.12
 
Method of Payments; Computations; Apportionment of Payments
 
30
2.13
 
Recovery of Payments
 
32
2.14
 
Pro Rata Treatment
 
32
2.15
 
Increased Costs; Change in Circumstances; Illegality
 
33
2.16
 
Taxes
 
35
2.17
 
Compensation
 
37
2.18
 
Replacement of Lenders; Mitigation of Costs
 
38
         
ARTICLE III
         
CONDITIONS PRECEDENT
         
ARTICLE IV
         
REPRESENTATIONS AND WARRANTIES
         
4.1
 
Corporate Organization and Power
 
41
4.2
 
Authorization; Enforceability
 
42
4.3
 
No Violation
 
42
4.4
 
Governmental and Third-Party Authorization; Permits
 
42
4.5
 
Litigation
 
43
4.6
 
Taxes
 
43
4.7
 
Subsidiaries
 
43
4.8
 
Full Disclosure
 
43

 
 
i

--------------------------------------------------------------------------------

 


4.9
 
Margin Regulations
 
44
4.10
 
No Material Adverse Effect
 
44
4.11
 
Financial Matters
 
44
4.12
 
Ownership of Properties
 
45
4.13
 
ERISA
 
45
4.14
 
Environmental Matters
 
46
4.15
 
Compliance with Laws
 
46
4.16
 
Intellectual Property
 
46
4.17
 
Regulated Industries
 
46
4.18
 
Insurance
 
46
4.19
 
Material Contracts
 
46
4.20
 
No Burdensome Restrictions
 
47
4.21
 
OFAC; Anti-Terrorism Laws
 
47
         
ARTICLE V
         
AFFIRMATIVE COVENANTS
         
5.1
 
Financial Statements
 
47
5.2
 
Other Business and Financial Information
 
49
5.3
 
Compliance with All Material Contracts
 
51
5.4
 
Existence; Franchises; Maintenance of Properties
 
51
5.5
 
Use of Proceeds
 
51
5.6
 
Compliance with Laws
 
51
5.7
 
Payment of Obligations
 
51
5.8
 
Insurance
 
52
5.9
 
Maintenance of Books and Records; Inspection
 
52
5.10
 
Permitted Acquisitions
 
52
5.11
 
Creation or Acquisition of Subsidiaries
 
53
5.12
 
OFAC, PATRIOT Act Compliance
 
54
5.13
 
Further Assurances
 
54
         
ARTICLE VI
         
FINANCIAL COVENANTS
         
6.1
 
Maximum Total Leverage Ratio
 
54
6.2
 
Minimum Interest Coverage Ratio
 
54
         
ARTICLE VII
         
NEGATIVE COVENANTS
         
7.1
 
Merger; Consolidation
 
54
7.2
 
Indebtedness
 
55
7.3
 
Liens
 
57
7.4
 
Asset Dispositions
 
58

 
 
ii

--------------------------------------------------------------------------------

 


7.5
 
Acquisitions
 
59
7.6
 
Restricted Payments
 
59
7.7
 
Transactions with Affiliates
 
60
7.8
 
Lines of Business
 
60
7.9
 
Limitation on Certain Restrictions
 
60
7.10
 
No Other Negative Pledges
 
61
7.11
 
Investments in Subsidiaries
 
61
7.12
 
Fiscal Year
 
61
7.13
 
Accounting Changes
 
61
         
ARTICLE VIII
         
EVENTS OF DEFAULT
         
8.1
 
Events of Default
 
62
8.2
 
Remedies: Termination of Commitments, Acceleration, etc
 
64
8.3
 
Remedies: Set-Off
 
64
         
ARTICLE IX
         
THE ADMINISTRATIVE AGENT
         
9.1
 
Appointment and Authority
 
65
9.2
 
Rights as a Lender
 
65
9.3
 
Exculpatory Provisions
 
65
9.4
 
Reliance by Administrative Agent
 
66
9.5
 
Delegation of Duties
 
66
9.6
 
Resignation of Administrative Agent
 
67
9.7
 
Non-Reliance on Administrative Agent and Other Lenders
 
67
9.8
 
No Other Duties, Etc
 
67
9.9
 
Guaranty Matters
 
68
         
ARTICLE X
         
MISCELLANEOUS
         
10.1
 
Expenses; Indemnity; Damage Waiver
 
68
10.2
 
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
 
69
10.3
 
Waiver of Jury Trial
 
70
10.4
 
Notices; Effectiveness; Electronic Communication
 
70
10.5
 
Amendments, Waivers, etc
 
71
10.6
 
Successors and Assigns
 
73
10.7
 
No Waiver
 
76
10.8
 
Survival
 
76
10.9
 
Severability
 
76
10.10
 
Construction
 
76
10.11
 
Confidentiality
 
77
10.12
 
Counterparts; Integration; Effectiveness
 
77
10.13
 
Disclosure of Information
 
78
10.14
 
USA Patriot Act Notice
 
78

 
 
iii

--------------------------------------------------------------------------------

 


EXHIBITS
   
Exhibit A
Form of Note
Exhibit B-1
Form of Notice of Borrowing
Exhibit B-2
Form of Notice of Conversion/Continuation
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Guaranty
Exhibit F
Form of Financial Condition Certificate
   
SCHEDULES
   
Schedule 1.1(a)
Loans and Notice Addresses
Schedule 4.1
Jurisdictions of Organization
Schedule 4.4
Consents and Approvals
Schedule 4.5
Litigation Matters
Schedule 4.7
Subsidiaries
Schedule 4.19
Material Contracts
Schedule 7.2
Indebtedness
Schedule 7.3
Liens
Schedule 7.7
Transactions with Affiliates

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of August 26, 2010, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined) for the Lenders (“Wells Fargo”),
and BANK OF AMERICA, N.A., as Syndication Agent (as hereinafter defined) for the
Lenders (“BofA”).
 
BACKGROUND STATEMENT
 
The Borrower has requested that the Lenders make available to the Borrower a
term loan facility in the aggregate principal amount of $400,000,000.  The
Borrower will use the proceeds of these facilities as provided in Section 
5.5.  The Lenders are willing to make available to the Borrower the credit
facility described herein subject to and on the terms and conditions set forth
in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):
 
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Administrative Agent, at
the request of the Borrower, shall forward the proceeds of the Loans made
hereunder.
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock issued or given as purchase price by the Borrower and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section  9.1, and its successors and permitted assigns in
such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party.
 
“Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
 
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, and (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate, as determined under the
following matrix with reference to the Total Leverage Ratio, but subject to
Section 5.1(c):
 

 
Tier
 
Total Leverage Ratio
 
 
Applicable
LIBOR
Margin
 
   
Applicable
Base Rate
Margin
 
   
I
Less than 1.0 to 1.0
    2.00%       1.00%    
II
Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0
    2.25%       1.25%    
III
Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0
    2.50%       1.50%    
IV
Greater than or equal to 2.0 to 1.0
    2.75%       1.75%  

 
 
2

--------------------------------------------------------------------------------

 
 
On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans shall be adjusted effective as of such Adjustment Date (based upon the
calculation of the Total Leverage Ratio as of the last day of the Reference
Period to which such Adjustment Date relates) in accordance with the above
matrix; provided, however, that, notwithstanding the foregoing or anything else
herein to the contrary, if at any time the Borrower shall have failed to deliver
any of the financial statements as required by Sections  5.1(a) or 5.1(b), as
the case may be, or the Compliance Certificate as required by Section  5.2(a),
then at all times from and including the date on which such statements and
Compliance Certificate are required to have been delivered until the date on
which the same shall have been delivered, each Applicable Percentage shall be
determined based on Tier IV above (notwithstanding the actual Total Leverage
Ratio).  For purposes of this definition, “Adjustment Date” means, with respect
to any Reference Period of the Borrower beginning with the Reference Period
ending as of the last day of the third fiscal quarter of fiscal year 2010, the
day (or, if such day is not a Business Day, the next succeeding Business Day) of
delivery by the Borrower in accordance with Section  5.1(a) or Section  5.1(b),
as the case may be, of (i) financial statements as of the end of and for such
Reference Period and (ii) a duly completed Compliance Certificate with respect
to such Reference Period.  From the Closing Date until the first Adjustment Date
requiring a change in any Applicable Percentage as provided herein, each
Applicable Percentage shall be based on Tier I above.
 
“Applicable Period” has the meaning set forth in Section 5.1(c).
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Arrangers” mean Wells Fargo Securities, LLC, Banc of America Securities LLC and
their respective successors.
 
“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section  10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means 11 U.S.C. §§  101 et seq., as amended from time to time,
and any successor statute.
 
“Bankruptcy Event” means the occurrence of an event specified in Section  8.1(f)
or Section  8.1(g).
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
 
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section  2.11),
on a single date of a group of Loans of a single Type and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect.
 
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.
 
“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections  7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
 
 
4

--------------------------------------------------------------------------------

 
 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
“Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
 
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause  (i) above entered into with any bank or trust company meeting the
qualifications specified in clause  (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
 
5

--------------------------------------------------------------------------------

 
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time or the occurrence of any other event or condition
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals that are Continuing Directors.
 
“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Article III shall have been satisfied or waived in
accordance with the terms of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
 
“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans to the Borrower in an aggregate principal amount up to
the amount set forth opposite such Lender’s name on Schedule 1.1(a) under the
caption “Commitment” or, if such Lender has entered into one (1) or more
Assignment and Assumptions, the amount set forth for such Lender at such time in
the Register maintained by the Administrative Agent pursuant to Section 10.6(c)
as such Lender’s “Commitment,” in either case, as such amount may be reduced at
or prior to such time pursuant to the terms hereof.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt paid, accrued or capitalized by the Borrower and its
Subsidiaries during such Reference Period.
 
“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Borrower or any Subsidiary of the Borrower during such period, and
(ii) the net income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument (other than a Credit Document) or Requirement of
Law applicable to such Subsidiary.
 
“Continuing Directors” means, as of any date, members of the board of directors
or other equivalent governing body of the Borrower (i) who were members of that
board or equivalent governing body on the date 24 months prior to such date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 
 
7

--------------------------------------------------------------------------------

 
 
“Credit Documents” means this Agreement, the Notes, the Fee Letters, the
Guaranty, and all other agreements, instruments, documents and certificates now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of the Borrower or any other Credit Party with respect to this
Agreement, in each case as amended, modified, supplemented or restated from time
to time.
 
“Credit Parties” means the Borrower, each of the Subsidiary Guarantors, and
their respective successors.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed to fund any Loan, (ii) has failed to
pay to the Administrative Agent or any Lender when due an amount owed by such
Lender pursuant to the terms of this Agreement, unless such amount is subject to
a good faith dispute or such failure has been cured, or (iii) (a) has become or
is insolvent or has a parent company that has become or is insolvent or (b) has
become the subject of a proceeding under any Debtor Relief Law, or has had a
receiver, conservator, trustee or custodian appointed for it (including, without
limitation, the appointment of the Federal Deposit Insurance Corporation as a
receiver or conservator by a federal or state chartering authority or otherwise
pursuant to the Federal Deposit Insurance Act), or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (c) has a parent company that has become the
subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee or custodian appointed for it (including, without
limitation, the appointment of the Federal Deposit Insurance Corporation as a
receiver or conservator by a federal or state chartering authority or otherwise
pursuant to the Federal Deposit Insurance Act), or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” means dollars of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment.
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
 
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections  414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
 
 
9

--------------------------------------------------------------------------------

 
 
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:   (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the occurrence with respect to any Plan of any
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA and
Section 412 of the Code), whether or not waived, (ix) with respect to plan years
beginning prior to January 1, 2008, the adoption of an amendment to any Plan
that, pursuant to Section 307 of ERISA, would require the provision of security
to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect to plan
years beginning on or after the PPA 2006 Effective Date, the incurrence of an
obligation to provide a notice under Section 101(j) of ERISA, the adoption of an
amendment which may not take effect due to the application of Section 436(c)(1)
of the Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution
in order to satisfy the requirements of Section 436(c)(2) of the Code or Section
206(g)(2)(B) of ERISA.
 
“Event of Default” has the meaning given to such term in Section  8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (iii) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section  2.18(a)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section  2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section  2.16(a).
 
 
10

--------------------------------------------------------------------------------

 
 
“Existing 2007 Credit Facility” means the credit facility evidenced by the
Credit Agreement, dated as of January 12, 2007, as amended by the First
Amendment to Credit Agreement dated as of August 24, 2007, the Second Amendment
to Credit Agreement dated as of June 13, 2008, as amended and restated by the
Amendment and Restatement Agreement, dated as of April 9, 2009, and as amended
by the First Amendment to Credit Agreement, dated as of March 31, 2010, with
Wells Fargo, as administrative agent, BofA, as syndication agent and the lenders
party thereto, and as may be further amended, modified, restated or supplemented
from time to time.
 
“Existing 2009 Credit Facility” means the credit facility evidenced by the
Credit Agreement, dated as of April 9, 2009, as amended by the First Amendment
to Credit Agreement, dated as of March 31, 2010, with Wells Fargo, as
administrative agent, BofA, as syndication agent and the lenders party thereto,
and as may be further amended, modified, restated or supplemented from time to
time.
 
“Existing 2010 Credit Facility” means the credit facility evidenced by the
Credit Agreement, dated as of March 31, 2010, as amended by the First Amendment
to Credit Agreement, dated as of the date hereof, with Wells Fargo, as
administrative agent, BofA, as syndication agent and the lenders party thereto,
and as may be further amended, modified, restated or supplemented from time to
time.
 
 “Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
“Fee Letters” means the Joint Fee Letter and the Wells Fargo Fee Letter.
 
“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
 
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
the Borrower.
 
“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
 
“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
 
 
11

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section  1.2).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).
 
“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit E, as
amended, modified, restated or supplemented from time to time.
 
“Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to Section
5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv)
ICE Trust, (v) ICE Clear Canada, and (vi) such other clearing houses owned and
operated by the Borrower in the future, in each case in which its clearing
members make deposits to secure the obligations of its clearing members and
which is used to cover the losses sustained by such Person as a result of the
default of any such clearing member.
 
“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof;
provided, however, that, with respect to the Borrower and its Subsidiaries, the
term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.
 
 
12

--------------------------------------------------------------------------------

 
 
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:   (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.
 
“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with the Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated in England and Wales and an indirect Wholly-Owned Subsidiary of the
Borrower.
 
“ICE Clear Europe Payment Services Agreement” shall mean the Payment Services
Agreement between ICE Clear Europe and Citibank, N.A., London Branch, in a form
reasonably acceptable to the Administrative Agent, for the purpose of providing
an intraday liquidity line of credit to handle timing differences between
receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
 
“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Trust” means ICE Trust U.S. LLC, a New York limited liability trust company
and a Subsidiary of the Borrower.
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due), (v) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses  (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.
 
 
14

--------------------------------------------------------------------------------

 
 
“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
 
“Interest Period” has the meaning given to such term in Section  2.10.
 
“Investments” has the meaning given to such term in Section 7.11.
 
“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Banc of America Securities LLC, to the Borrower, dated July 7,
2010, relating to certain fees payable by the Borrower in respect of the
transactions contemplated by this Agreement, as amended, modified, restated or
supplemented from time to time.
 
“Lender” means each Person holding outstanding Loans, and each other Person that
becomes a “Lender” hereunder pursuant to Section  10.6, and their respective
successors and assigns.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
 
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.
 
    “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i)  (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wells Fargo’s LIBOR Loan
comprising part of such Borrowing, by (ii) the amount equal to 1.00 minus the
Reserve Requirement (expressed as a decimal) for such Interest Period.
 
 
15

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.
 
“Loans” has the meaning set forth in Section 2.1.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries,
taken as a whole, (ii) the ability of the Credit Parties, taken as a whole, to
perform their respective obligations under this Agreement or any of the other
Credit Documents or (iii) the legality, validity or enforceability of this
Agreement or any of the other Credit Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.
 
“Material Contract” has the meaning given to such term in Section  4.19.
 
“Maturity Date” means August 26, 2013.
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section  4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means, in the case of any Asset Disposition, the aggregate
cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii) the amount required to retire Indebtedness to the extent such
Indebtedness is secured by Liens on the subject property; it being understood
that the term “Net Cash Proceeds” shall include, as and when received, any cash
received upon the sale or other disposition of any non-cash consideration
received by any Credit Party in respect of any of the foregoing events.
 
“Nonconsenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section  10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
“Non-Wholly-Owned Subsidiary” has the meaning given to such term in Section
7.11.
 
“Note” means, with respect to any Lender requesting the same, the promissory
note of the Borrower in favor of such Lender evidencing the Loan made by such
Lender pursuant to Section  2.1, in substantially the form of Exhibit A,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“Notice of Conversion/Continuation” has the meaning given to such term in
Section  2.11(b).
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and all fees, expenses, indemnities and
other obligations owing, due or payable at any time by the Borrower or any
Subsidiary Guarantor to the Administrative Agent, any Lender or any other Person
entitled thereto, under this Agreement or any of the other Credit Documents, and
all payment and other obligations owing or payable at any time by the Borrower
to any Hedge Party under or in connection with any Hedge Agreement to fix or
limit interest rates payable by the Borrower in respect of any Loans, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” has the meaning given to such term in Section  10.6(d).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
 
“Payment Office” means the office of the Administrative Agent designated on
Schedule  1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.
 
“Permitted Asset Disposition” means any Asset Disposition permitted under
Section  7.4(iv).
 
“Permitted Liens” has the meaning given to such term in Section  7.3.
 
 
17

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of Section 
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which the Borrower or any ERISA Affiliate may have
any liability.
 
“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008.  However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where: (A)
is the later of (x) the date on which the last collective bargaining agreement
relating to the Plan terminates (determined without regard to any extension
thereof agreed to after August 17, 2006), or (y) the first day of the first plan
year beginning on or after January 1, 2008; and (B) is January 1, 2010.
 
“Pro Forma Basis” has the meaning given to such term in Section  1.3(b).
 
“Prohibited Transaction” means any transaction described in (i) Section  406 of
ERISA that is not exempt by reason of Section  408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 
4975(c)(2) or 4975(d) of the Code.
 
“Projections” has the meaning given to such term in Section 4.11(b).
 
“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Credit Party.
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
 
“Register” has the meaning given to such term in Section  10.6(c).
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
 
18

--------------------------------------------------------------------------------

 
 
“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section  4043(c) of ERISA for which the 30-day notice
under Section  4043(a) of ERISA has not been waived by the PBGC (including,
without limitation, any failure to meet the minimum funding standard of, or
timely make any required installment under, Section 412 of the Code or Section
302 of ERISA, regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code), (ii) any such “reportable event” subject to advance
notice to the PBGC under Section  4043(b)(3) of ERISA, (iii) any application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Code, and (iv) a cessation of operations described in Section 
4062(e) of ERISA.
 
“Required Lenders” means, at any time, the Lenders holding outstanding
Loans  representing at least a majority of the aggregate, at such time, of all
outstanding Loans.
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority or any Self-Regulatory Organization, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and the other
Credit Documents.
 
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
 
“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii)  (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
 
 
19

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.
 
“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.
 
“Target” has the meaning given to such term in Section 5.10(a)(i).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
 
“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
 
“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt as of
such date to (ii) Consolidated EBITDA for such Reference Period.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 
“Type” has the meaning given to such term in Section  2.2(a).
 
“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.
 
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
 
 
20

--------------------------------------------------------------------------------

 
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo and Wells Fargo
Securities, LLC, to the Borrower, dated July 7, 2010, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.
 
“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 
1.2           Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with, GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower and its Subsidiaries delivered to the Lenders prior to the Closing
Date; provided that if the Borrower notifies the Administrative Agent that it
wishes to amend any financial covenant in Article  VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article  VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.
 
1.3           Other Terms; Construction.
 
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented,
restated or otherwise modified (subject to any restrictions on such amendments,
supplements, restatements or modifications set forth herein or in any other
Credit Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Credit Document, shall be construed to refer to such Credit Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)          Notwithstanding the foregoing, calculations to determine compliance
by the Borrower for any period with the Total Leverage Ratio covenant as set
forth in Article  VI, and calculations of the financial covenants contained in
Article  VI to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such period (or proposed to be consummated, as the case may be)
as if such transaction had occurred as of the first day of such period, in
accordance with the following:
 
(i)           any Indebtedness incurred or assumed by any Credit Party in
connection with any transaction (including any Indebtedness of a Person acquired
in a Permitted Acquisition that is not retired or repaid in connection
therewith) shall be deemed to have been incurred or assumed as of the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);
 
(ii)          any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition) shall be deemed to have been retired or repaid as of the first day
of the applicable period;
 
(iii)          with respect to any Permitted Acquisition, (A) income statement
items (whether positive or negative), cash flow statements (as they relate to
Capital Expenditures and Capitalized Software Development Costs) and balance
sheet items attributable to the Person or assets acquired shall (to the extent
not otherwise included in the consolidated financial statements of the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with other
provisions of this Agreement) be included in such calculations to the extent
relating to the applicable period, provided that such income statement, cash
flow statement and balance sheet items are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent, and
(B) operating expense reductions, cost savings and other pro forma adjustments
attributable to such Permitted Acquisition may be included to the extent that
such adjustments (y) would be permitted pursuant to Article  XI of Regulation
S-X under the Securities Act (irrespective of whether the Borrower is subject
thereto) or (z) have been approved in writing by the Administrative Agent; and
 
(iv)          with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1           Commitments.  Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make a loan (each, a “Loan,” and
collectively, the “Loans”) to the Borrower on the Closing Date in a principal
amount not to exceed its Commitment.  No Loans shall be made at any time after
the Closing Date.  To the extent repaid, the Loans may not be reborrowed.
 
2.2           Borrowings.
 
(a)          The Loans shall, at the option of the Borrower and subject to the
terms and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan), provided that all Loans comprising the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type.
 
(b)          In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section  2.11), the Borrower shall deliver to the Administrative Agent a
fully executed, irrevocable notice of borrowing in the form of Exhibit B-1 (the
“Notice of Borrowing”) (along with a pre-funding LIBOR indemnity letter in form
satisfactory to the Administrative Agent) no later than 11:00 a.m., Charlotte,
North Carolina time, three (3) Business Days prior to the Closing Date if the
Borrower is borrowing LIBOR loans, and not later than 10:00 a.m., Charlotte,
North Carolina time, on the Closing Date if the Borrower is borrowing Base Rate
Loans, provided that, at the discretion of the Administrative Agent, such Notice
of Borrowing may be given with less advance notice than as specified
hereinabove.  Upon its receipt of a Notice of Borrowing, the Administrative
Agent will promptly notify each applicable Lender of the proposed
Borrowing.  Notwithstanding anything to the contrary contained herein:
 
(i)           if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
 
(ii)           if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
(c)          Not later than 1:00 p.m., Charlotte, North Carolina time, on the
Closing Date, each Lender will make available to the Administrative Agent at the
Payment Office an amount, in Dollars and in immediately available funds, equal
to its Commitment.  Upon satisfaction or waiver of the applicable conditions
precedent set forth in Article III, the Administrative Agent will make the
proceeds of the Loans available to the Borrower in accordance with Section 
2.3(a) and in like funds as received by the Administrative Agent.
 
 
23

--------------------------------------------------------------------------------

 
 
2.3           Disbursements; Funding Reliance; Domicile of Loans.
 
(a)          The Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of the Borrowing on the Closing Date in accordance with the terms
of any written instructions from any Authorized Officer of the Borrower,
provided that the Administrative Agent shall not be obligated under any
circumstances to forward amounts to any account not listed in the Account
Designation Letter.
 
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the Borrowing on the Closing Date,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section  2.2(c) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the Adjusted Base Rate.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(c)          The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section  10.1(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any such payment on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make any such payment required hereunder.
 
(d)          Each Lender may, at its option, make and maintain any Loan at, to
or for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
 
2.4           Evidence of Debt; Notes.
 
(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender, including the amounts of principal and interest
payable and paid to such Lending Office of such Lender from time to time under
this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)          The Administrative Agent shall maintain the Register pursuant to
Section  10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Type of each such Loan and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Lender’s share thereof.
 
(c)          The entries made in the Register and subaccounts maintained
pursuant to Section  2.4(b) (and, if consistent with the entries of the
Administrative Agent, the accounts maintained pursuant to Section  2.4(a))
shall, to the extent permitted by applicable law, be conclusive absent manifest
error of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 
(d)          The Loans made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Administrative Agent), be evidenced
by a Note appropriately completed in substantially the form of Exhibit A.  Each
Note shall be entitled to all of the benefits of this Agreement and the other
Credit Documents and shall be subject to the provisions hereof and thereof.
 
2.5           Termination of Commitments.  The aggregate Commitments of the
Lenders shall be automatically and permanently terminated on the Closing Date
following disbursement of the proceeds of the Borrowing in accordance with
Section 2.3(a).
 
2.6           Mandatory Payments.
 
(a)          Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the Borrower shall repay the Loans on each date set forth
below in the aggregate principal amount opposite such date:
 
Date
Payment Amount
 
November 26, 2010
$30,000,000
February 26, 2011
$30,000,000
May 26, 2011
$30,000,000
August 26, 2011
$30,000,000
November 26, 2011
$30,000,000
February 26, 2012
$30,000,000
May 26, 2012
$30,000,000
August 26, 2012
$30,000,000
November 26, 2012
$40,000,000
February 26, 2013
$40,000,000
May 26, 2013
$40,000,000
Maturity Date
$40,000,000

 
 
25

--------------------------------------------------------------------------------

 
 
(b)          Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
 
2.7           Voluntary Prepayments.
 
(a)          At any time and from time to time, the Borrower shall have the
right to prepay the Loans, in whole or in part, without premium or penalty
(except as provided in clause  (iii) below), upon written notice given to the
Administrative Agent not later than 11:00 a.m., Charlotte, North Carolina time,
three (3) Business Days prior to each intended prepayment of LIBOR Loans and one
(1) Business Day prior to each intended prepayment of Base Rate Loans, provided
that (i) each partial prepayment of LIBOR Loans shall be in an aggregate
principal amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, and each partial prepayment of Base
Rate Loans shall be in an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof, (ii) no
partial prepayment of LIBOR Loans made pursuant to any single Borrowing shall
reduce the aggregate outstanding principal amount of the remaining LIBOR Loans
under such Borrowing to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, and (iii) unless made
together with all amounts required under Section  2.17 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto.  Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount,
the Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the Borrower to make such prepayment on the terms
specified therein.  In the event the Administrative Agent receives a notice of
prepayment under this Section, the Administrative Agent will give prompt notice
thereof to the Lenders; provided that if such notice has also been furnished to
the Lenders, the Administrative Agent shall have no obligation to notify the
Lenders with respect thereto.
 
(b)          Each prepayment of the Loans made pursuant to Section  2.7(a) shall
be applied to reduce the outstanding principal amount of the Loans, with such
reduction to be applied to the remaining scheduled principal payments in each
instance on a pro rata basis.  Each prepayment of the Loans made pursuant to
Section  2.7(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each.
 
2.8           Interest.
 
(a)          Subject to Section 2.8(b), the Borrower will pay interest in
respect of the unpaid principal amount of each Loan, from the Borrowing Date
thereof until such principal amount shall be paid in full, (i) at the Adjusted
Base Rate, as in effect from time to time during such periods as such Loan is a
Base Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to
time during such periods as such Loan is a LIBOR Loan.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)          Upon the occurrence and during the continuance of any Event of
Default under Sections  8.1(a), 8.1(f), or 8.1(g) and (at the election of the
Required Lenders) upon the occurrence and during the continuance of any other
Event of Default, all outstanding principal amounts of the Loans and, to the
greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans plus 2% (or, in the case of interest, fees and
other amounts for which no rate is provided hereunder, at the Adjusted Base Rate
plus 2%), and, in each case, such default interest shall be payable on
demand.  To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.
 
(c)          Accrued (and theretofore unpaid) interest shall be payable as
follows:
 
(i)           in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section  2.6,
except as provided hereinbelow), in arrears on each principal payment date set
forth in Section 2.6(a), beginning with the first such day to occur after the
Closing Date; provided, that in the event the Loans are repaid or prepaid in
full, then accrued interest in respect of all Base Rate Loans shall be payable
together with such repayment or prepayment on the date thereof;
 
(ii)           in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section  2.6,
except as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of Section 
2.10(iv)) and (z) in addition, in the case of a LIBOR Loan with an Interest
Period having a duration of six months or longer, on each date on which interest
would have been payable under clause  (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan; provided, that in
the event all LIBOR Loans made pursuant to a single Borrowing are repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loans shall be
payable together with such repayment or prepayment on the date thereof; and
 
(iii)           in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.
 
(d)          Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law.  If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
 
27

--------------------------------------------------------------------------------

 
 
(e)          The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender.  Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
 
2.9           Fees.  The Borrower agrees to pay to Wells Fargo, for its own
account, the administrative fee required under the Wells Fargo Fee Letter to be
paid to Wells Fargo, in the amounts due and at the times due as required by the
terms thereof.
 
2.10         Interest Periods.  Concurrently with the giving of a Notice of
Borrowing or  Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the Borrower shall have the right to elect, pursuant
to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six-month period; provided, however, that:
 
(i)            all LIBOR Loans comprising a single Borrowing shall at all times
have the same Interest Period;
 
(ii)           the initial Interest Period for any LIBOR Loan shall commence on
the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
(iii)          LIBOR Loans may not be outstanding under more than ten (10)
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);
 
(iv)          if any Interest Period otherwise would expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;
 
(v)           no Interest Period may be selected with respect to the Loans that
would end after a scheduled date for repayment of principal of the Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Loans
that are Base Rate Loans or that have Interest Periods expiring on or before
such principal repayment date equals or exceeds the principal amount required to
be paid on such principal repayment date;
 
(vi)           the Borrower may not select any Interest Period that expires
after the Maturity Date, with respect to Loans that are to be maintained as
LIBOR Loans;
 
 
28

--------------------------------------------------------------------------------

 
 
 (vii)           if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
 (viii)           the Borrower may not select any Interest Period (and
consequently, no LIBOR Loans shall be made) if a Default or Event of Default
shall have occurred and be continuing at the time of such Notice of Borrowing or
Notice of Conversion/Continuation with respect to any Borrowing.
 
2.11          Conversions and Continuations.
 
(a)           The Borrower shall have the right, on any Business Day occurring
on or after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (w) any such conversion of LIBOR Loans into Base Rate
Loans shall involve an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(x) except as otherwise provided in Section  2.15(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the Borrower will pay, upon such conversion, all amounts required under
Section  2.17 to be paid as a consequence thereof), and (y) no conversion of
Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be
permitted during the continuance of a Default or Event of Default.
 
(b)           The Borrower shall make each such election by giving the
Administrative Agent written notice not later than 11:00 a.m., Charlotte, North
Carolina time, three (3) Business Days prior to the intended effective date of
any conversion of Base Rate Loans into, or continuation of, LIBOR Loans and one
(1) Business Day prior to the intended effective date of any conversion of LIBOR
Loans into Base Rate Loans.  Each such notice (each, a “Notice of
Conversion/Continuation”) shall be irrevocable, shall be given in the form of
Exhibit B-2 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount, and Type of the Loans being converted or
continued.  Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each Lender of the proposed conversion
or continuation.  In the event that the Borrower shall fail to deliver a Notice
of Conversion/Continuation as provided herein with respect to any outstanding
LIBOR Loans, such LIBOR Loans shall automatically be converted to Base Rate
Loans upon the expiration of the then current Interest Period applicable thereto
(unless repaid pursuant to the terms hereof).  In the event the Borrower shall
have failed to select in a Notice of Conversion/Continuation the duration of the
Interest Period to be applicable to any conversion into, or continuation of,
LIBOR Loans, then the Borrower shall be deemed to have selected an Interest
Period with a duration of one month.
 
 
29

--------------------------------------------------------------------------------

 
 
2.12           Method of Payments; Computations; Apportionment of Payments.
 
(a)           All payments by the Borrower hereunder shall be made without
setoff, counterclaim or other defense, in Dollars and in immediately available
funds to the Administrative Agent, for the account of the Lenders entitled to
such payment or the Administrative Agent (except as otherwise expressly provided
herein as to payments required to be made directly to the Lenders) at the
Payment Office prior to 12:00 noon, Charlotte, North Carolina time, on the date
payment is due.  Any payment made as required hereinabove, but after 12:00 noon,
Charlotte, North Carolina time, shall be deemed to have been made on the next
succeeding Business Day.  If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section  2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.
 
(b)           The Administrative Agent will distribute to the Lenders like
amounts relating to payments made to the Administrative Agent for the account of
the Lenders as follows:   (i) if the payment is received by 12:00 noon,
Charlotte, North Carolina time, in immediately available funds, the
Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after 12:00
noon, Charlotte, North Carolina time, or in other than immediately available
funds, the Administrative Agent will make available to each such Lender its
ratable share of such payment by wire transfer of immediately available funds on
the next succeeding Business Day (or in the case of uncollected funds, as soon
as practicable after collected).  If the Administrative Agent shall not have
made a required distribution to the appropriate Lenders as required hereinabove
after receiving a payment for the account of such Lenders, the Administrative
Agent will pay to each such Lender, on demand, its ratable share of such payment
with interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.
 
(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each Lender severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
 
30

--------------------------------------------------------------------------------

 
 
(d)          All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans, 365/366 days, as
the case may be, or (ii) in all other instances, 360 days; and in each case
under (i) and (ii) above, with regard to the actual number of days (including
the first day, but excluding the last day) elapsed.
 
(e)          Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section  8.2 shall be applied by the Administrative Agent as follows:
 
(i)            first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
 
(ii)           second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;
 
(iii)          third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees irrespective of whether such fees are allowed
as a claim after the occurrence of a Bankruptcy Event) of each of the Lenders in
connection with enforcing its rights under the Credit Documents or otherwise
with respect to the Obligations owing to such Lender;
 
(iv)          fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including, without limitation, fees incurred and
interest accruing at the then applicable rate after the occurrence of a
Bankruptcy Event irrespective of whether a claim for such fees incurred and
interest accruing is allowed in such proceeding);
 
(v)           fifth, to the payment of the outstanding principal amount of the
Obligations, and with respect to any Hedge Agreement between the Borrower or any
of its Subsidiaries, on the one hand, and any Hedge Party, on the other hand (to
the extent such Hedge Agreement is permitted hereunder), any breakage,
termination or other payments due under such Hedge Agreement and any interest
accrued thereon;
 
(vi)           sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents
and not repaid; and
 
(vii)           seventh, to the payment of the surplus (if any) to whomever may
be lawfully entitled to receive such surplus.
 
 
31

--------------------------------------------------------------------------------

 
 
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses  (iii) through (vii)
above.
 
2.13           Recovery of Payments.
 
(a)           The Borrower agrees that to the extent the Borrower makes a
payment or payments to or for the account of the Administrative Agent or any
Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy,
insolvency or similar state or federal law, common law or equitable cause
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
 
(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount.  If any such amounts are recovered by the Administrative
Agent from the Borrower, its representative or successor in interest or such
other Person, the Administrative Agent will redistribute such amounts to the
Lenders on the same basis as such amounts were originally distributed.
 
2.14           Pro Rata Treatment.
 
(a)           All fundings, continuations and conversions of Loans shall be made
by the Lenders pro rata on the basis of their respective outstanding Commitments
(in the case of the initial funding of the Loans on the Closing Date) or on the
basis of their respective outstanding Loans (in the case of continuations and
conversions of the Loans), as the case may be from time to time.  All payments
on account of principal of or interest on any Loans, fees or any other
Obligations owing to or for the account of any one or more Lenders shall be
apportioned ratably among such Lenders in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section  2.14(b)
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.  If under any applicable bankruptcy, insolvency or similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section  2.14(b) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section  2.14(b) to share in the
benefits of any recovery on such secured claim.
 
2.15           Increased Costs; Change in Circumstances; Illegality.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
 
(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.16 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
 
(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
 
(c)           A certificate of a Lender (which shall be in reasonable detail)
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as specified in Section  2.15(a) or Section 2.15(b), and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the
Lenders.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
 
 
34

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower.  Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.
 
2.16           Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)           Without limiting the provisions of Section  2.16(a), the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) Business Days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate (which shall be in reasonable detail) as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.
 
 
35

--------------------------------------------------------------------------------

 
 
(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
 
36

--------------------------------------------------------------------------------

 
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section  2.16(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
2.17          Compensation.  The Borrower will compensate each Lender upon
demand for all losses, expenses and liabilities (including, without limitation,
any loss, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund or
maintain LIBOR Loans) that such Lender may incur or sustain (i) if for any
reason (other than a default by such Lender) the initial borrowing of a LIBOR
Loan on the Closing Date or continuation of, or conversion into, a LIBOR Loan
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation, (ii) if any repayment, prepayment or conversion of
any LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section  2.18(a) or any acceleration of the maturity of the Loans pursuant to
Section  8.2), (iii) if any prepayment of any LIBOR Loan is not made on any date
specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any payments with
respect to any LIBOR Loan when due hereunder.  Calculation of all amounts
payable to a Lender under this Section  2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section  2.17.  A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section  2.17 by any Lender as to any additional amounts payable pursuant to
this Section  2.17 shall be submitted by such Lender to the Borrower either
directly or through the Administrative Agent.  Determinations set forth in any
such certificate made in good faith for purposes of this Section  2.17 of any
such losses, expenses or liabilities shall be conclusive absent manifest error.
 
 
37

--------------------------------------------------------------------------------

 
 
2.18           Replacement of Lenders; Mitigation of Costs.
 
(a)           The Borrower may, at any time (other than after the occurrence and
during the continuance of an Event of Default) at its sole expense and effort,
require any Lender (i) that has requested compensation from the Borrower under
Sections 2.15(a) or 2.15(b) or payments from the Borrower under Section  2.16,
or (ii) the obligation of which to make or maintain LIBOR Loans has been
suspended under Section  2.15(f) or (iii) that is a Defaulting Lender or a
Nonconsenting Lender, in any case upon notice to such Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section  10.6), all of its interests, rights and obligations under this
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
(i)           the Administrative Agent shall have received the assignment fee
specified in Section  10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section  2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii)          in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section  2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
 
(iv)          in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Nonconsenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Nonconsenting Lender becoming
a Nonconsenting Lender; and
 
(v)           such assignment does not conflict with applicable Requirements of
Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b)           If any Lender requests compensation under Sections 2.15(a) or
2.15(b), or the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section 
2.16, or if any Lender gives a notice pursuant to Section  2.15(f), then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section 
2.15(f), as applicable, and (ii) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
 
38

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
The Closing Date shall occur upon the satisfaction of the following conditions
precedent:
 
(a)          The Administrative Agent shall have received the following, each of
which shall be originals or telecopies or in an electronic format acceptable to
the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated as of the Closing Date (or, in the case of certificates
of governmental officials, a recent date prior to the Closing Date) and each in
a form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:
 
(i)           executed counterparts of this Agreement in such number of copies
as the Administrative Agent shall have required;
 
(ii)           to the extent requested by any Lender in accordance with Section 
2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section  2.4(d) and executed by the Borrower;
 
(iii)          the Guaranty, duly completed and executed by the Subsidiary
Guarantors, which shall include each Wholly-Owned Subsidiary of the Borrower,
other than any Foreign Subsidiary to the extent doing so would cause adverse tax
or regulatory consequences to the Borrower;
 
(iv)          the Administrative Agent shall have received, no later than 3
Business Days prior to the Closing Date, a pre-funding LIBOR indemnity letter
from the Borrower and a completed Notice of Borrowing;
 
(v)           a certificate, signed by an Authorized Officer of the Borrower,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case as of the Closing Date, both
immediately before and after giving effect to the Loans to be made on the
Closing Date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (ii) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the Loans to be made on the Closing Date,
(iii) both immediately before and after giving effect to the Loans to be made on
the Closing Date, no Material Adverse Effect has occurred since December 31,
2009, and there exists no event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Article III have been satisfied or waived as required hereunder;
 
 
39

--------------------------------------------------------------------------------

 
 
(vi)           a certificate of the secretary or an assistant secretary of each
Credit Party executing any Credit Documents as of the Closing Date, certifying
(i) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Credit Party, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws, operating agreement or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause  (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party, authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Credit Party executing this Agreement or any of such
other Credit Documents, and attaching all such copies of the documents described
above;
 
(vii)          a certificate as of a recent date of the good standing of each
Credit Party executing any Credit Documents as of the Closing Date, under the
laws of its jurisdiction of organization, from the Secretary of State (or
comparable Governmental Authority) of such jurisdiction;
 
(viii)          a certificate, signed by an Authorized Officer of the Borrower,
certifying that, both immediately before and after giving effect to the Loans to
be made on the Closing Date, no default or event of default has occurred and is
continuing under the Existing 2007 Credit Facility, the Existing 2009 Credit
Facility or the Existing 2010 Credit Facility; and
 
(ix)           a Financial Conditions Certificate executed by the chief
financial officer of the Borrower containing the copies of the financial
statements referred to in Section 4.11 and confirming that, as of the Closing
Date, after giving effect to the Loans to be made on the Closing Date, the
Borrower and its Subsidiaries on a consolidated basis are solvent.
 
(b)          All approvals, permits and consents of any Governmental
Authorities, any Self-Regulatory Organizations, or other Persons required in
connection the consummation of any of the transactions contemplated hereby shall
have been obtained, without the imposition of conditions that are materially
adverse to the Administrative Agent or the Lenders; all applicable waiting
periods shall have expired without any adverse action being taken or threatened
by any Governmental Authority or Self-Regulatory Organization having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority or any Self-Regulatory Organization, in each case to
enjoin, restrain or prohibit, to obtain substantial damages in respect of, or to
impose materially adverse conditions upon, this Agreement, any of the other
Credit Documents or the consummation of the transactions contemplated hereby or
that could reasonably be expected to have a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)           Since December 31, 2009, both immediately before and after giving
effect to the Loans to be made on the Closing Date, there shall not have
occurred (i) a Material Adverse Effect or (ii) any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.
 
(d)           The Borrower shall have paid (i) to the Arrangers, the fees
required under the Joint Fee Letter to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required to be paid on or prior to the Closing Date (including
reasonable fees and expenses of counsel) in connection with this Agreement and
the other Credit Documents.
 
(e)           The Administrative Agent shall have received an Account
Designation Letter, together with written instructions from an Authorized
Officer of the Borrower, including wire transfer information, directing the
payment of the proceeds of the Loans made hereunder.
 
(f)           Each of the representations and warranties contained in Article IV
and in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of the Closing Date, both immediately before
and after giving effect to the Loans to be made on such date (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date); and
 
(g)           No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made on the Closing Date.
 
(h)           Each of the Administrative Agent and each Lender shall have
received such other documents, certificates, opinions and instruments in
connection with the Loans to be made on the Closing Date as it shall have
reasonably requested (including but not limited to legal opinions of counsel to
the Borrower and its Subsidiaries).
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
 
4.1            Corporate Organization and Power.  Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule  4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
 
41

--------------------------------------------------------------------------------

 
 
4.2           Authorization; Enforceability.  Each Credit Party has taken all
necessary corporate or limited liability action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and has
(or on any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party.  This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).
 
4.3           No Violation.  The execution, delivery and performance by each
Credit Party of each of the Credit Documents to which it is a party, and
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv)  result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of clauses 
(ii) and (iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
4.4           Governmental and Third-Party Authorization; Permits.  No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule  4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
 
42

--------------------------------------------------------------------------------

 
 
4.5           Litigation.  Except as set forth on Schedule 4.5, there are no
actions, investigations, suits or proceedings pending or, to the knowledge of
the Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or the Loans to be made on the
Closing Date.
 
4.6           Taxes.  Each of the Borrower and its Subsidiaries has timely filed
all federal, state, local and foreign tax returns and reports required to be
filed by it and has paid, prior to the date on which penalties would attach
thereto or a Lien would attach to any of its properties if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those that are not yet
delinquent or that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with
GAAP.  Such returns accurately reflect in all material respects all liability
for taxes of the Borrower and its Subsidiaries for the periods covered
thereby.  As of the Closing Date, there is no ongoing audit or examination or,
to the knowledge of the Borrower, other investigation by any Governmental
Authority of the tax liability of any of the Borrower or its Subsidiaries, and
there is no material unresolved claim by any Governmental Authority concerning
the tax liability of the Borrower or any of its Subsidiaries for any period for
which tax returns have been or were required to have been filed, other than
unsecured claims for which adequate reserves have been established in accordance
with GAAP.  As of the Closing Date, neither the Borrower nor any of its
Subsidiaries has waived or extended or has been requested to waive or extend the
statute of limitations relating to the payment of any taxes.
 
4.7           Subsidiaries.  Schedule  4.7 sets forth a list, as of the Closing
Date, of all of the Subsidiaries of the Borrower and as to each such Subsidiary,
the percentage ownership (direct and indirect) of the Borrower in each class of
its Capital Stock and each direct owner thereof.
 
4.8           Full Disclosure.  All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
any Arranger or any Lender by or on behalf of any Credit Party pursuant to this
Agreement or the other Credit Documents is or will be true and accurate in all
material respects on the date as of which such information is dated or certified
(or, if such information has been updated, amended or supplemented, on the date
as of which any such update, amendment or supplement is dated or certified) and
not made incomplete by omitting to state a material fact necessary to make the
statements contained herein and therein, in light of the circumstances under
which such information was provided, not misleading; provided that, with respect
to projections, budgets and other estimates, except as specifically represented
in Section 4.11(b), the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  As of the Closing Date, there is no fact known to any Credit Party that
has, or could reasonably be expected to have, a Material Adverse Effect, which
fact has not been set forth herein, in the consolidated financial statements of
the Borrower and its Subsidiaries furnished to the Administrative Agent and/or
the Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower to the Administrative Agent and/or the Lenders.
 
 
43

--------------------------------------------------------------------------------

 
 
4.9           Margin Regulations.  No Credit Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.  No proceeds of the Loans will
be used, directly or indirectly, to purchase or carry any Margin Stock, to
extend credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.
 
4.10           No Material Adverse Effect.  There has been no Material Adverse
Effect since December 31, 2009 and there exists no event, condition or state of
facts that could reasonably be expected to result in a Material Adverse Effect.
 
4.11           Financial Matters.
 
(a)           The Borrower has heretofore furnished to the Administrative Agent
(i) copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2009 and 2008 fiscal years, in each case with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal years then ended, together with the opinions of Ernst & Young LLP
thereon and (ii) the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of June 30, 2010, and the related statements of income, cash
flows and stockholders’ equity for the six-month period then ended.  Such
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the respective dates thereof and the
results of operations of the Borrower and its Subsidiaries on a consolidated
basis for the respective periods then ended.  Except as fully reflected in the
most recent financial statements referred to above and the notes thereto, there
are no material liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that are required in accordance with GAAP to be
reflected in such financial statements and that are not so reflected.
 
(b)           The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2013, giving effect
to the initial extensions of credit made under this Agreement and the payment of
transaction fees and expenses related to the foregoing (the “Projections”).  In
the good faith opinion of management of the Borrower, the assumptions used in
the preparation of the Projections were fair, complete and reasonable when made
and continue to be fair, complete and reasonable as of the date hereof.  The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           After giving effect to the Loans to be made on the Closing Date,
each Credit Party (i) has capital sufficient to carry on its businesses as
conducted and as proposed to be conducted, (ii) has assets with a fair saleable
value, determined on a going concern basis, which are (y) not less than the
amount required to pay the probable liability on its existing debts as they
become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.
 
(d)           Since December 31, 2009, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
 
(e)           Neither (i) the board of directors of the Borrower, a committee
thereof or an authorized officer of the Borrower has concluded that any
financial statement previously furnished to the Administrative Agent should no
longer be relied upon because of an error, nor (ii) has the Borrower been
advised by its auditors that a previously issued audit report or interim review
cannot be relied on.
 
4.12           Ownership of Properties.  Each of the Borrower and its
Subsidiaries (i) has good and marketable title to all real property owned by it,
(ii) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business, and (iii) has good title to all of its other material
properties and assets reflected in the most recent financial statements referred
to in Section  4.11(a) (except as sold or otherwise disposed of since the date
thereof in the ordinary course of business), in each case free and clear of all
Liens other than Permitted Liens.
 
4.13           ERISA.
 
(a)           Each Credit Party and its ERISA Affiliates is in compliance with
the applicable provisions of ERISA, and each Plan is and has been administered
in compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No ERISA Event
(i) has occurred within the five (5) year period prior to the Closing Date,
(ii) has occurred and is continuing, or (iii) to the knowledge of the Borrower,
is reasonably expected to occur with respect to any Plan.  No Plan has any
Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date.  No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
 
4.14           Environmental Matters.  Neither the Borrower nor any of its
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims, and to the knowledge of the Borrower, there are no threatened
Environmental Claims, nor any basis therefor.
 
4.15           Compliance with Laws.  Each of the Borrower and its Subsidiaries
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including
without limitation, the applicable rules of any Self-Regulatory Organization,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
4.16           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or has the legal right to use, all Intellectual Property necessary for it
to conduct its business as currently conducted.  No claim has been asserted or
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
4.17           Regulated Industries.  No Credit Party is an “investment
company,” a company “controlled” by an “investment company,” or an “investment
advisor,” within the meaning of the Investment Company Act of 1940, as amended.
 
4.18           Insurance.  The assets, properties and business of the Borrower
and its Subsidiaries are insured against such hazards and liabilities, under
such coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
4.19           Material Contracts.  Schedule  4.19 lists, as of the Closing
Date, each “material contract” (within the meaning of Item 601(b)(10) of
Regulation S-K under the Securities Act) to which the Borrower or any of its
Subsidiaries is a party, by which the Borrower or any of its Subsidiaries or its
properties is bound or to which the Borrower or any of its Subsidiaries is
subject (collectively, “Material Contracts”), and also indicates the parties
thereto.  As of the Closing Date, (i) each Material Contract is in full force
and effect and is enforceable by each of the Borrower and its Subsidiaries that
is a party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general or equitable principles
or by principles of good faith and fair dealing, and (ii) neither the Borrower
nor any of its Subsidiaries or, to the knowledge of the Borrower, any other
party thereto is in breach of or default under any Material Contract in any
material respect or has given notice of termination or cancellation of any
Material Contract.
 
 
46

--------------------------------------------------------------------------------

 
 
4.20           No Burdensome Restrictions.  No Credit Party is subject to any
charter or corporate restriction or any provision of any applicable Requirement
of Law that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
4.21           OFAC; Anti-Terrorism Laws.
 
(a)            No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
(b)            Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.  The Credit Parties
are in compliance in all material respects with the PATRIOT Act.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:
 
5.1            Financial Statements.  The Borrower will deliver to the
Administrative Agent on behalf of the Lenders:
 
(a)          As soon as available and in any event within forty-five (45) days
(or, if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the third fiscal
quarter of fiscal year 2010, unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such fiscal quarter
and unaudited consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
 
 
47

--------------------------------------------------------------------------------

 
 
(b)           As soon as available and in any event within ninety (90) days (or,
if earlier and if applicable to the Borrower, the annual report deadline under
the Exchange Act rules and regulations) after the end of each fiscal year,
beginning with fiscal year 2010, an audited consolidated and unaudited
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such fiscal year and the related audited consolidated and unaudited
consolidating statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal year then ended, including the
notes thereto, in each case setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year together with comparative budgeted
figures for the fiscal year then ended, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by the Borrower or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with (y) a report thereon by
such accountants that is not qualified as to going concern or scope of audit and
to the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year, and (z) a letter from such accountants to the
effect that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.
 
(c)           In the event that any financial statement or Compliance
Certificate delivered pursuant to Sections 5.2(a) or  5.2(b) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable Period
and (ii) the Borrower shall immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.12.  This Section
5.1(c) shall not limit the rights of the Administrative Agent and Lenders with
respect to Sections 2.8(b) and 8.2.
 
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or  5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents.  The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
 
48

--------------------------------------------------------------------------------

 
 
5.2           Other Business and Financial Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a)           Concurrently with each delivery of the financial statements
described in Sections  5.1(a) and  5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of the Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article  VI as of the last day of the period covered by such financial
statements;
 
(b)           As soon as available and in any event within thirty (30) days
after the commencement of each fiscal year, beginning with the 2011 fiscal year,
a consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on an annual basis), consisting of a consolidated balance
sheet and consolidated statements of income and cash flows, together with a
certificate of a Financial Officer of the Borrower to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
 
(c)           Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
 
(d)           Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that any
Credit Party shall send or make available generally to its stockholders,
(ii) all regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that any Credit Party shall render to or
file with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
 
 
49

--------------------------------------------------------------------------------

 
 
(e)          Promptly upon (and in any event within five (5) Business Days
after) any Responsible Officer of any Credit Party obtaining knowledge thereof,
written notice of any of the following:
 
(i)            the occurrence of any Default or Event of Default, together with
a written statement of a Responsible Officer of the Borrower specifying the
nature of such Default or Event of Default, the period of existence thereof and
the action that the Borrower has taken and proposes to take with respect
thereto;
 
(ii)           the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section  4.5 or this Section 
5.2(e)(ii);
 
(iii)           the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
 
(iv)           the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
 
(v)           the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
 
(vi)           the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or any of its Subsidiaries or release of any
Hazardous Substance; but in each case under clauses  (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and
 
 
50

--------------------------------------------------------------------------------

 
 
(vii)           any other matter or event that has, or could reasonably be
expected to have, a Material Adverse Effect, together with a written statement
of a Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
 
(f)           As promptly as reasonably possible, such other information about
the business, condition (financial or otherwise), operations or properties of
the Borrower or any of its Subsidiaries as the Administrative Agent or any
Lender may from time to time reasonably request.
 
5.3           Compliance with All Material Contracts.  The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with
each term, condition and provision of all Material Contracts.
 
5.4           Existence; Franchises; Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section  7.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and
Self-Regulatory Organizations necessary to the ownership, occupation or use of
its properties or the conduct of its business, except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect, and
(iii) keep all material properties in good working order and condition (normal
wear and tear and damage by casualty excepted) and from time to time make all
necessary repairs to and renewals and replacements of such properties, except to
the extent that any of such properties are obsolete or are being replaced or, in
the good faith judgment of the Borrower, are no longer useful or desirable in
the conduct of the business of the Credit Parties.
 
5.5           Use of Proceeds.  The proceeds of the Loans shall be used as
follows: (i) to refinance existing Indebtedness of the Borrower and (ii) to
provide for working capital and general corporate purposes of the Borrower.
 
5.6           Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply could
not reasonably be expected to have a Material Adverse Effect.
 
5.7           Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person; provided, however, that no such
Person shall be required to pay any such tax, assessment, charge, levy or claim
that is being contested in good faith and by proper proceedings and as to which
such Credit Party is maintaining adequate reserves with respect thereto in
accordance with GAAP.
 
 
51

--------------------------------------------------------------------------------

 
 
5.8           Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
 
5.9           Maintenance of Books and Records; Inspection.  The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority or Self-Regulatory Organization having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts (except with respect to information which disclosure
thereof is prohibited pursuant to arrangements among ICE Futures Europe, the
United Kingdom Financial Services Authority, or other Governmental Authorities
with jurisdiction over ICE Futures Europe and ICE Futures Europe’s members), and
make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to the
Borrower, the independent public accountants of the Borrower and its
Subsidiaries (and by this provision the Borrower authorizes such accountants to
discuss the finances and affairs of the Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided however, that when a Default or
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice.
 
5.10          Permitted Acquisitions.  The Borrower shall comply with, and cause
each other applicable Credit Party to comply with, the following covenants:
 
(a)          Promptly after the consummation of any Permitted Acquisition or
such later date reasonably acceptable to the Administrative Agent, the Borrower
shall have delivered to the Administrative Agent the following (provided,
however, that the delivery of the statements in clause (iii) below shall be
required only with respect to Permitted Acquisitions having an Acquisition
Amount exceeding $200,000,000):
 
(i)           a reasonably detailed description of the material terms of such
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Acquisition (each, a “Target”);
 
 
52

--------------------------------------------------------------------------------

 
 
(ii)           to the extent available, audited historical financial statements
of the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
 
(iii)          consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and
 
(iv)           a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Financial Officer of the Borrower
setting forth the Acquisition Amount and further to the effect that, to the best
of such Financial Officer’s knowledge, (y) the consummation of such Acquisition
has not resulted in a violation of any provision of this Section  5.10 or any
other provision of this Agreement, and (x) the requirements set forth in Section
7.5 have been satisfied (with financial covenant calculations to be attached to
the certificate using the Covenant Compliance Worksheet).
 
(b)          As soon as reasonably practicable after the consummation of any
such Acquisition, the Borrower will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
 
(c)          The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section  5.10 and in the description furnished under Section 
5.10(a)(i) have been satisfied, that the same is permitted in accordance with
the terms of this Agreement, and that the matters certified to by the Financial
Officer of the Borrower in the certificate referred to in Section 
5.10(a)(iv) are, to the best of such Financial Officer’s knowledge, true and
correct in all material respects as of the date such certificate is given, which
representation and warranty shall be deemed to be a representation and warranty
as of the date thereof for all purposes hereunder, including, without
limitation, for purposes of Section 8.1.
 
5.11          Creation or Acquisition of Subsidiaries.  Subject to the
provisions of Sections  5.10 and  7.5, the Borrower may from time to time create
or acquire new Wholly Owned Subsidiaries in connection with Permitted
Acquisitions or otherwise, and the Wholly Owned Subsidiaries of the Borrower may
create or acquire new Wholly Owned Subsidiaries, provided that concurrently with
(and in any event within ten (10) Business Days after or such later time
approved by the Administrative Agent) the creation or direct or indirect
acquisition thereof, each such new Subsidiary will execute and deliver to the
Administrative Agent a joinder to the Guaranty, pursuant to which such new
Subsidiary shall become a guarantor thereunder and shall guarantee the payment
in full of the Obligations of the Borrower under this Agreement and the other
Credit Documents; provided that no Foreign Subsidiary shall be required to
provide a guaranty to the extent (and for as long as) doing so would cause any
adverse tax or regulatory consequences to the Borrower, and provided further
that for any Subsidiary created for the sole purpose of making a Permitted
Acquisition and so long as such Subsidiary has no assets, the Borrower shall not
be required to comply with this Section 5.11 until the consummation of such
Permitted Acquisition.
 
 
53

--------------------------------------------------------------------------------

 
 
5.12         OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause
each of its Subsidiaries to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
5.13         Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:
 
6.1           Maximum Total Leverage Ratio.  The Total Leverage Ratio as of the
last day of any fiscal quarter, beginning with the third fiscal quarter of 2010,
shall not be greater than the ratio of 2.50 to 1.00.
 
6.2           Minimum Interest Coverage Ratio.  The Interest Coverage Ratio as
of the last day of any fiscal quarter, beginning with the third fiscal quarter
of 2010, shall not be less than 5.0 to 1.0.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:
 
7.1           Merger; Consolidation.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, amalgamation, merger or other combination, or agree to
do any of the foregoing; provided, however, that so long as no Default or Event
of Default has occurred and is continuing or would result therefrom:
 
 
54

--------------------------------------------------------------------------------

 
 
(i)           any Subsidiary of the Borrower may merge, consolidate or
amalgamate with, or be liquidated into, (x) the Borrower (so long as the
Borrower is the surviving or continuing entity) or (y) any other Subsidiary of
the Borrower (so long as, if either Person is a Subsidiary Guarantor, the
surviving Person is a Subsidiary Guarantor, and if either Person is a Wholly
Owned Subsidiary, the surviving Person is a Wholly Owned Subsidiary);
 
(ii)          the Borrower may merge, consolidate or amalgamate with another
Person (other than another Credit Party), so long as (y) the Borrower is the
surviving entity, and (z) if such merger, consolidation or amalgamation
constitutes an Acquisition, the applicable conditions and requirements of
Sections  5.10 and  7.5 are satisfied; and
 
(iii)         to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
 
7.2           Indebtedness.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
 
(i)           Indebtedness of the Credit Parties in favor of the Administrative
Agent and the Lenders incurred under this Agreement and the other Credit
Documents;
 
(ii)          (A) Indebtedness of the Credit Parties under the Existing 2007
Credit Facility and the other “Credit Documents” (as defined in the Existing
2007 Credit Facility), (B) Indebtedness of the Credit Parties under the Existing
2009 Credit Facility and the other “Credit Documents” (as defined in the
Existing 2009 Credit Facility), and (C) Indebtedness of the Credit Parties under
the Existing 2010 Credit Facility and the other “Credit Documents” (as defined
in the Existing 2010 Credit Facility);
 
(iii)         accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
 
(iv)         purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $25,000,000 in aggregate principal amount
outstanding at any one time;
 
 
55

--------------------------------------------------------------------------------

 
 
(v)           unsecured loans and advances (A) by the Borrower or any Subsidiary
of the Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the
Borrower to the Borrower, or (C) by the Borrower or any Subsidiary of the
Borrower to any Subsidiary of the Borrower that is not a Subsidiary Guarantor
subject in all respects to Section 7.11, provided that any such loan or advance
made pursuant to clause (A) or (B) above is subordinated in right and time of
payment to the Obligations and any such loan or advance made pursuant to clause
(A), (B) or (C) is evidenced by a promissory note, in each case, in form and
substance reasonably satisfactory to the Administrative Agent
 
(vi)          Indebtedness of the Borrower or any of its Subsidiaries under
Hedge Agreements entered into in the ordinary course of business to manage
existing or anticipated interest rate or foreign currency risks and not for
speculative purposes;
 
(vii)          Indebtedness existing on the Closing Date and described in
Schedule  7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;
 
(viii)        Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement;
 
(ix)          Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by the Borrower or any of its Subsidiaries in the ordinary course of
business;
 
(x)           Indebtedness of ICE Clear Europe under the ICE Clear Europe
Payment Services Agreement not exceeding $150,000,000 in aggregate principal
amount outstanding;
 
(xi)          Indebtedness consisting of Guaranty Obligations of the Borrower
with respect to the ICE Clear Europe Payment Services Agreement;
 
(xii)          unsecured Indebtedness of the Borrower not exceeding $400,000,000
in aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;
 
(xiii)        unsecured Indebtedness of a Subsidiary acquired after the Closing
Date or a Person merged into or consolidated with the Borrower or any Subsidiary
after the Closing Date, in each case in connection with a Permitted Acquisition,
which Indebtedness in each case exists at the time of such Permitted Acquisition
and is not created in contemplation of such event, provided that all such
Indebtedness shall not exceed $250,000,000 in aggregate principal amount
outstanding at any one time;
 
(xiv)        other unsecured Indebtedness of the Borrower; provided that (A)
that at the time of incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing (or would result therefrom), and
(B) the Borrower is in compliance with the Total Leverage Ratio covenant set
forth in Section 6.1 on a Pro Forma Basis after giving effect to the incurrence
of such Indebtedness; and
 
 
56

--------------------------------------------------------------------------------

 
 
(xv)         other unsecured Indebtedness of the Subsidiaries of the Borrower
not exceeding $50,000,000 in aggregate principal amount outstanding at any time.
 
7.3           Liens.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired or agree to do any of the
foregoing, other than the following (collectively, “Permitted Liens”):
 
(i)            Liens in existence on the Closing Date and set forth on Schedule 
7.3, and any extensions, renewals or replacements thereof; provided that any
such extension, renewal or replacement Lien shall be limited to all or a part of
the property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
 
(ii)           Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required);
 
(iii)          Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section  8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
(iv)          Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
 
(v)           any attachment or judgment Lien not constituting an Event of
Default under Section  8.1(h);
 
(vi)          Liens securing the purchase money Indebtedness permitted under
Section  7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
 
 
57

--------------------------------------------------------------------------------

 
 
(vii)        with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
 
(viii)       any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
 
(ix)         Liens created in connection with the Guaranty Fund; and
 
(x)           other Liens securing obligations of the Borrower and its
Subsidiaries not exceeding $20,000,000 in aggregate principal amount outstanding
at any time.
 
7.4           Asset Dispositions.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, make or agree to make
any Asset Disposition except for:
 
(i)           the sale or other disposition of inventory and Cash Equivalents in
the ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
 
(ii)          the sale, lease or other disposition of assets by the Borrower or
any Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or
by any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that
is not a Subsidiary Guarantor), in each case so long as no Event of Default
shall have occurred and be continuing or would result therefrom;
 
(iii)         the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries; and
 
(iv)         the sale or other disposition of assets (other than the Capital
Stock of Subsidiaries) outside the ordinary course of business for fair value
and for consideration, provided that (x) the aggregate amount of Net Cash
Proceeds from all such sales or dispositions that are consummated during any
fiscal year shall not exceed $40,000,000 and (y) no Default or Event of Default
shall have occurred and be continuing or would result therefrom.
 
 
58

--------------------------------------------------------------------------------

 
 
7.5           Acquisitions.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, consummate any Acquisition, provided that the
Borrower or any of its Subsidiaries may consummate any Acquisition so long as
(i) the Borrower is in compliance with the covenants in Article VI on a Pro
Forma Basis after giving effect to such Acquisition; provided, however, that
prior to the closing of an Acquisition having an Acquisition Amount exceeding
$200,000,000, the Borrower shall provide the Lenders with a Compliance
Certificate prepared on a Pro Forma Basis that demonstrates such compliance,
(ii) in the case of an Acquisition to which the Borrower is a party involving a
merger, amalgamation or the acquisition of control of the Capital Stock of a
Person, the Borrower is the surviving or acquiring entity, as the case may be,
(iii) each business acquired shall be in substantially the same line of business
as the business conducted by the Borrower or its Subsidiaries on the Closing
Date or in lines of business reasonably related thereto, (iv) the board of
directors or equivalent governing body of the Person whose Capital Stock or
business is acquired shall have approved such Acquisition, if required by
applicable law (but provided in any event such Acquisition shall not be
“hostile”), (v) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of any such Acquisition or would
exist immediately after giving effect thereto and (vi) the applicable conditions
and requirements of Section 5.11 are satisfied.
 
7.6           Restricted Payments.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing (any of
the foregoing being a “Restricted Payment”), except that:
 
(a)          each Subsidiary may make payments to the Borrower for its
proportionate share of the tax liability of the affiliated group of entities
that file consolidated federal income tax returns, provided that such payments
are used to pay taxes, and provided further that any tax refunds received by the
Borrower that are attributable to the any of its Subsidiaries shall be returned
promptly by the Borrower to such Subsidiary;
 
(b)          each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another
Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law;
 
(c)          the Borrower and any of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in its Common Stock; and
 
(d)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower and any of its
Subsidiaries may make any Restricted Payment.
 
 
59

--------------------------------------------------------------------------------

 
 
7.7           Transactions with Affiliates.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this Section 
7.7 shall prohibit:
 
(i)           transactions described on Schedule  7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under any other
provision of this Agreement;
 
(ii)          transactions among the Borrower and/or the Subsidiary Guarantors
not prohibited under this Agreement (provided that such transactions shall
remain subject to any other applicable limitations and restrictions set forth in
this Agreement); and
 
(iii)         transactions with Affiliates in good faith in the ordinary course
of the Borrower’s or such Subsidiary’s business consistent with past practice
and on terms no less favorable to the Borrower or such Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from a Person that is not an Affiliate.
 
7.8           Lines of Business.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
 
7.9           Limitation on Certain Restrictions.  The Borrower will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on (a) the ability of the Credit Parties to perform and comply
with their respective obligations under the Credit Documents or (b) the ability
of any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause  (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund, (v) the Existing 2007 Credit Facility, the Existing 2009 Credit Facility
and the Existing 2010 Credit Facility, and any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of the restrictions
existing as of the date hereof and (vi) customary restrictions and conditions
contained in any agreement relating to the sale of assets (including Capital
Stock of a Subsidiary) pending such sale, provided that such restrictions and
conditions apply only to the assets being sold and such sale is permitted under
this Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
7.10           No Other Negative Pledges.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into or suffer to exist any
agreement or restriction that, directly or indirectly, prohibits or conditions
the creation, incurrence or assumption of any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or
agree to do any of the foregoing, except for such agreements or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable Requirements of Law, (iii) any agreement or
instrument creating a Permitted Lien (but only to the extent such agreement or
restriction applies to the assets subject to such Permitted Lien),
(iv) customary provisions in leases and licenses of real or personal property
entered into by the Borrower or any Subsidiary as lessee or licensee in the
ordinary course of business, restricting the granting of Liens therein or in
property that is the subject thereof, (v) the Existing 2007 Credit Facility, the
Existing 2009 Credit Facility and the Existing 2010 Credit Facility and any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions existing as of the date hereof, and (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.
 
7.11           Investments in Subsidiaries.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, purchase,
own, invest in or otherwise acquire any Capital Stock, evidence of indebtedness
or other obligation or security or any interest whatsoever in any Domestic
Subsidiary of the Borrower that is both (a) not a Wholly-Owned Subsidiary and
(b) not a Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any Non-Wholly-Owned
Subsidiary (collectively, “Investments”) other than:
 
 (i)           Investments in Non-Wholly-Owned Subsidiaries existing as of the
Closing Date;
 
 (ii)          Investments of the Borrower in ICE Trust made from proceeds of
Loans under (and as defined in) the Existing 2010 Credit Facility not to exceed
$100,000,000 outstanding at any time; and
 
 (iii)         other Investments in Non Wholly-Owned Subsidiaries made in any
fiscal year in an aggregate amount not exceeding 15% of Consolidated EBITDA for
the fiscal year most recently ended.
 
7.12           Fiscal Year.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
 
7.13           Accounting Changes.  Other than as permitted pursuant to Section 
1.2, the Borrower will not, and will not permit or cause any of its Subsidiaries
to, make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1            Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)           The Borrower shall fail to pay when due (i) any principal of any
Loan, or (ii) any interest on any Loan, any fee payable under this Agreement or
any other Credit Document, or (except as provided in clause  (i) above) any
other Obligation (other than any Obligation under a Hedge Agreement), and (in
the case of this clause  (ii) only) such failure shall continue for a period of
three (3) Business Days;
 
(b)           The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections  5.2(e)(i),  5.4, 5.5, 5.10 or  5.11 or in Articles  VI or VII or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Sections 5.1 or  5.2 (other than Section 5.2(e)(i)) and
(in the case of this clause  (ii) only) such failure shall continue unremedied
for a period of five (5) days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to the Borrower;
 
(c)           The Borrower or any other Credit Party shall fail to observe,
perform or comply with any condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents other than those enumerated in
Sections  8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower; or any default or
event of default shall occur under any Hedge Agreement to which the Borrower and
any Hedge Party are parties;
 
(d)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
 
(e)           The Borrower or any other Credit Party shall (i) fail to pay when
due (whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest due under the Existing 2007 Credit Facility, the Existing 2009 Credit
Facility or the Existing 2010 Credit Facility, or any other Indebtedness (other
than the Indebtedness incurred pursuant to this Agreement) having an aggregate
principal amount of at least $1,000,000 or (ii) fail to observe, perform or
comply with any condition, covenant or agreement contained in any agreement or
instrument evidencing or relating to any such Indebtedness, or any other event
shall occur or condition exist in respect thereof, and the effect of such
failure, event or condition is to cause, or permit the holder or holders of such
Indebtedness (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity;
 
 
62

--------------------------------------------------------------------------------

 
 
(f)           The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section  8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
 
(g)         Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
 
(h)         Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;
 
(i)          Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;
 
(j)          A Change of Control shall have occurred;
 
(k)         Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
 
(l)          Any one or more licenses, permits, accreditations or authorizations
of the Borrower or any other Credit Party shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken by any
Governmental Authority or Self-Regulatory Organization in response to any
alleged failure by the Borrower or any of its Subsidiaries to be in compliance
with applicable Requirements of Law, and such action, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.
 
 
63

--------------------------------------------------------------------------------

 
 
8.2           Remedies: Termination of Commitments, Acceleration, etc.  Upon and
at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
(a)           Declare the Commitments (to the extent still outstanding) to be
terminated, whereupon the same shall terminate; provided that, upon the
occurrence of a Bankruptcy Event, the Commitments shall automatically be
terminated;
 
(b)           Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but, for the avoidance of doubt, excluding any amounts owing under
any Hedge Agreement), shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower; provided that, upon the occurrence of a Bankruptcy
Event, all of the outstanding principal amount of the Loans and all other
amounts described in this Section  8.2(b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Borrower;
 
(c)           Appoint or direct the appointment of a receiver for the properties
and assets of the Credit Parties, both to operate and to sell such properties
and assets, and the Borrower, for itself and on behalf of its Subsidiaries,
hereby consents to such right and such appointment and hereby waives any
objection the Borrower or any Subsidiary may have thereto or the right to have a
bond or other security posted by the Administrative Agent on behalf of the
Lenders, in connection therewith; and
 
(d)           Exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.
 
8.3           Remedies: Set-Off.  Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1           Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.
 
9.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.3           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
 
65

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections  10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article  III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of any Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
66

--------------------------------------------------------------------------------

 
 
9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, provided that if such bank is
not a Lender or an Affiliate of a Lender, the Borrower shall have the right to
consent to such appointment (such consent to not be unreasonably withheld).  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section  10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.8           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 
 
67

--------------------------------------------------------------------------------

 
 
9.9           Guaranty Matters.  The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.  Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section  9.9.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1         Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Loans to be made on the Closing
Date shall be made), (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iii) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent or any Lender as a result of conduct of the Borrower
that violates a sanction enforced by OFAC.
 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the Loans to be made
on the Closing Date, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by any Credit Party, or any
Environmental Claim related in any way to any Credit Party, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
 
 
68

--------------------------------------------------------------------------------

 
 
(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section  10.1(a) or Section  10.1(b)
to be paid by it to the Administrative Agent (or any sub-agent thereof), each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this Section  10.1(c) are several and not joint.
 
(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the Loans to be made on the Closing Date or the
use of the proceeds thereof.  No Indemnitee referred to in Section  10.1(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the Loans to be made on the Closing Date, except as a result
of such Indemnitee’s gross negligence or willful misconduct.
 
(e)           All amounts due under this Section shall be payable by the
Borrower upon demand therefor.
 
10.2         Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.
 
(a)           This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
 
(b)           Each Credit Party irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any Credit Document shall
affect any right that the Administrative Agent, any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against any Credit Party or any of their respective properties in the
courts of any jurisdiction.
 
 
69

--------------------------------------------------------------------------------

 
 
(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section  10.2(b).  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section  10.4.  Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
10.3         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.4         Notices; Effectiveness; Electronic Communication.
 
(a)           Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section  10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
(i)           if to the Borrower or the Administrative Agent, to it at the
address (or telecopier number) specified for such Person on Schedule  1.1(a);
and
 
(ii)          if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
 
 
70

--------------------------------------------------------------------------------

 
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section  10.4(b) shall be effective as provided in Section  10.4(b).
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article  II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communication pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause  (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
 
10.5         Amendments, Waivers, etc.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
 
(a)           unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan, reduce the rate of or
forgive any interest thereon (provided that only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates), or reduce or forgive any fees hereunder (other than
fees payable to the Administrative Agent or the Arrangers for their own
accounts) (it being understood that an amendment to the definition of Total
Leverage Ratio (or any defined terms used therein) shall not constitute a
reduction of any interest rate or fees hereunder), (ii) extend the final
scheduled maturity date or any other scheduled date for the payment of any
principal of or interest on any Loan (including any scheduled date for the
mandatory termination of any Commitments), or extend the time of payment of any
fees hereunder (other than fees payable to the Administrative Agent or the
Arrangers for their own accounts) or (iii) increase any Commitment of any such
Lender over the amount thereof in effect or extend the maturity thereof (it
being understood that a waiver of any condition precedent set forth in Article
III or of any Default or Event of Default or mandatory termination of the
Commitments, if agreed to by the Required Lenders or all Lenders (as may be
required hereunder with respect to such waiver), shall not constitute such an
increase);
 
 
71

--------------------------------------------------------------------------------

 
 
(b)           unless agreed to by all of the Lenders, (i) release any Guarantor
from its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of Section
2.12(e), Section  2.14, any other provision of this Agreement or any other
Credit Document requiring pro rata treatment of any Lenders, or this Section 
10.5; and
 
(c)           unless agreed to by each Hedge Party that would be adversely
affected thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any
provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement);
 
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section  1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 
 
72

--------------------------------------------------------------------------------

 
 
10.6         Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section  10.6(b), (ii) by way of participation in accordance with the provisions
of Section  10.6(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section  10.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section  10.6(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)           The prior written consent of the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld or delayed) is obtained,
except that
 
(A)           the consent of the Borrower shall not be required if (y) a Default
or Event of Default has occurred and is continuing at the time of such
assignment or (z) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; and
 
(B)           the consent of the Administrative Agent shall not be required if
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(ii)          (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, and (B) in any case not described in
clause  (A) above, aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, treating
assignments to two or more Approved Funds under common management as one
assignment for purposes of the minimum amounts, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
 
73

--------------------------------------------------------------------------------

 
 
(iii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
 
(v)             no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
 
(vi)           no such assignment shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section  10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections  2.15(a), 2.15(b),  2.16,  2.17 and 10.1 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section  2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section  10.6(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 
10.6(d).
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule  1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice.  In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
 
 
74

--------------------------------------------------------------------------------

 
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section  10.5(a) and
clause  (i) of Section  10.5(b) that affects such Participant.  Subject to
Section  10.6(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections  2.15(a),  2.15(b), 2.16 and  2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section  10.6(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section  8.3 as though it were a Lender; provided
such Participant agrees to be subject to Section  2.14(b) as though it were a
Lender.
 
(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section  2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section  2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section  2.16(e) as though it were a Lender.
 
(f)           Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
 
(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 
 
75

--------------------------------------------------------------------------------

 
 
(h)           Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section  10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section  10.11.
 
10.7         No Waiver.  The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
 
10.8         Survival.  All representations, warranties and agreements made by
or on behalf of the Borrower or any other Credit Party in this Agreement and in
the other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations.  In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a),
2.15(b),  2.16,  2.17 and 10.1, shall survive the payment in full of all Loans,
the termination of the Commitments and any termination of this Agreement or any
of the other Credit Documents.  Except as set forth above, this Agreement and
the Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.
 
10.9         Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
10.10       Construction.  The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof.  Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
 
76

--------------------------------------------------------------------------------

 
 
10.11       Confidentiality.  Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.
 
For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.12       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters).  Except as provided in Article III, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or by PDF formatted page sent by electronic mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
 
77

--------------------------------------------------------------------------------

 
 
10.13       Disclosure of Information.  The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications.  Such
information will consist of deal terms and other information customarily found
in such publications.
 
10.14       USA Patriot Act Notice.  Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
 
78

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

         
INTERCONTINENTALEXCHANGE, INC.
     
By:
/s/ Scott A. Hill
 
Name:
Scott A. Hill
 
Title:
Senior Vice President and Chief Financial Officer
         
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association), as Administrative Agent and as a Lender
     
By:
/s/ G. Mendel Lay, Jr.
   
Name:
G. Mendel Lay, Jr.
 
Title:
Senior Vice President
         
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
     
By:
/s/ Thomas M. Paulk
 
Name:
Thomas M. Paulk
 
Title:
Senior Vice President
         
BANK OF MONTREAL (CHICAGO BRANCH), as Documentation Agent and as a Lender
     
By:
/s/ Linda Haven
   
Name:
Linda Haven
 
Title:
Managing Director
         
FIFTH THIRD BANK, an Ohio banking corporation, as a Lender
     
By:
/s/ Mitchell A. Early
 
Name:
Mitchell A. Early
 
Title:
Portfolio Manager

 
SIGNATURE PAGE TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

         
MIZUHO CORPORATE BANK (USA), as a Lender
     
By:
/s/ Toru Inoue
   
Name:
Toru Inoue
 
Title:
Deputy General Manager
         
REGIONS BANK, as a Lender
     
By:
/s/ Stephen A. Brothers
 
Name:
Stephen A. Brothers
 
Title:
Senior Vice President
         
U.S. BANK, N.A., as a Lender
     
By:
/s/ Robert L. Barrett
 
Name:
Robert L. Barrett
 
Title:
Senior Vice President
         
UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Lender
         
By:
/s/ K. Jin Koh
   
Name:
K. Jin Koh
 
Title:
Senior Vice President & General Manager
         
By:
/s/ Ray Li
   
Name:
Ray Li
 
Title:
Vice President
         
COMPASS BANK, as a Lender
         
By:
/s/ Stephen H. Lee
 
Name:
Stephen H. Lee
 
Title:
Senior Vice President

 
SIGNATURE PAGE TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

         
SOCIETE GENERALE, as Documentation Agent and as a Lender
         
By:
/s/ Andrew S. Green
   
Name:
Andrew S. Green
 
Title:
Managing Director
         
THE BANK OF NOVA SCOTIA, as a Lender
         
By:
/s/ David Mahmood
   
Name:
David Mahmood
 
Title:
Managing Director
         
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Documentation Agent
and as a Lender
         
By:
/s/ Chimie T. Pemba
 
Name:
Chimie T. Pemba
 
Title:
Authorized Signatory
         
BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a Lender
         
By:
/s/ Shelley He
   
Name:
Shelley He
 
Title:
Deputy General Manager
         
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
By:
/s/ Robert Chelsey
 
Name:
Robert Chelsey
 
Title:
Director
         
By:
/s/ Kathleen Bowers
 
Name:
Kathleen Bowers
 
Title:
 

 
SIGNATURE PAGE TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

         
MORGAN STANLEY BANK, N.A., as a Lender
       
By:
/s/ Ryan Vetsch
 
Name:
Ryan Vetsch
 
Title:
Authorized Signatory
         
THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH, as a Lender
         
By:
/s/ Chong Tan
 
Name:
Chong Tan
 
Title:
VP & Credit Manager
         
By:
/s/ Victor Li
 
Name:
Victor Li
 
Title:
General Manager
         
CHINATRUST COMMERCIAL BANK LTD., NEW YORK BRANCH, as a Lender
         
By:
/s/ Amy Fong
 
Name:
Amy Fong
 
Title:
FVP & General Manager
         
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY, as a Lender
         
By:
/s/ Henry Hsieh
 
Name:
Henry Hsieh
 
Title:
Assistant Vice President
         
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
         
By:
/s/ Priscilla Hsing
 
Name:
Priscilla Hsing
 
Title:
VP & DGM

 
SIGNATURE PAGE TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

         
TAIPEI FUBON COMMERCIAL BANK, CO., LTD., as a Lender
         
By:
/s/ Bill Hwang
 
Name:
Bill Hwang
 
Title:
FVP & GM
         
TAIWAN BUSINESS BANK, as a Lender
         
By:
/s/ Alex Wang
 
Name:
Alex Wang
 
Title:
General Manager & S.V.P.
         
TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH, as a Lender
         
By:
/s/ Li-Hua Huang
 
Name:
Li-Hua Huang
 
Title:
VP & General Manager
         
THE CHIBA BANK, LTD., NEW YORK BRANCH, as a Lender
         
By:
/s/ Yukihito Inamura
 
Name:
Yukihito Inamura
 
Title:
General Manager

 
SIGNATURE PAGE TO
CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Borrower’s Taxpayer Identification No. 58-2555670


NOTE

    $___________  __________, 20__ 

Charlotte, North Carolina


FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
 
______________________________ (the “Lender”), at the offices of Wells Fargo
Bank, National Association (the “Administrative Agent”) located at One Wachovia
Center, 301 South College Street, Charlotte, North Carolina (or at such other
place or places as the Administrative Agent may designate), at the times and in
the manner provided in the Credit Agreement, dated as of August 26, 2010 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time parties thereto,
Wells Fargo Bank, National Association, as Administrative Agent, and Bank of
America, N.A., as Syndication Agent, the principal sum of
 
___________________________ DOLLARS ($______________), under the terms and
conditions of this promissory note (this “Note”) and the Credit Agreement.  The
defined terms in the Credit Agreement are used herein with the same
meaning.  The Borrower also promises to pay interest on the aggregate unpaid
principal amount of this Note at the rates applicable thereto from time to time
as provided in the Credit Agreement.
 
This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loan made by the Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents.  Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
 
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.
 
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, in accordance
with the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).  The Borrower hereby submits to the
nonexclusive jurisdiction of courts of the state of New York and of the United
States District Court of the Southern District of New York, and any appellate
court thereof, although the Lender shall not be limited to bringing an action in
such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.
 

  INTERCONTINENTALEXCHANGE, INC.          
 
By:
      Name:         Title:    

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1


NOTICE OF BORROWING


[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W.T. Harris Blvd.
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of August 26, 2010, among
the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
Borrowing of Loans under the Credit Agreement, and to that end sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.2(b) of the Credit Agreement:
 
       (i)     The aggregate principal amount of the Proposed Borrowing is
$400,000,000.00.
 
       (ii)    The Loans comprising the Proposed Borrowing shall be initially
made as [Base Rate Loans] [LIBOR Loans].1
 
       (iii)   [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]2
 
       (iv)   The Proposed Borrowing is requested to be made on the Closing
Date.
 

--------------------------------------------------------------------------------

1Select the applicable Type of Loans.
 
2Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.


 
 

--------------------------------------------------------------------------------

 
 
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Closing Date:
 
A.           Each of the representations and warranties contained in Article IV
of the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct and each not so qualified is and
will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date); and
 
B.           No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom.
 

  Very truly yours,            INTERCONTINENTALEXCHANGE, INC.          
 
By:
      Name:         Title:     

 
 
2

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
NOTICE OF CONVERSION/CONTINUATION


[Date]
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of August 26, 2010, among
the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.11(b) of the Credit Agreement, hereby gives
you, as Agent, irrevocable notice that the Borrower requests a [conversion]
[continuation]1 of Loans under the Credit Agreement, and to that end sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section 2.11(b) of the
Credit Agreement:
 
          (i)    The Proposed [Conversion] [Continuation] is requested to be
made on _______________.2
 
          (ii)    The Proposed [Conversion] [Continuation] involves
$____________3 in aggregate principal amount of Loans made pursuant to a
Borrowing on ________________,4 which Loans are presently maintained as [Base
Rate] [LIBOR] Loans and are proposed hereby to be [converted into Base Rate
Loans] [converted into LIBOR Loans] [continued as LIBOR Loans].5
 

--------------------------------------------------------------------------------

1Insert “conversion” or “continuation” throughout the notice, as applicable.
 
2Shall be a Business Day on or after the date hereof (in the case of any
conversion of LIBOR Loans into Base Rate Loans) or at least three Business Days
after the date hereof (in the case of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans), and additionally, in the case of any conversion
of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans, shall be
the last day of the Interest Period applicable to such LIBOR Loans.
 
3Amount of Proposed Conversion or Continuation must comply with Section 2.11(a)
of the Credit Agreement.
 
4Insert the applicable Borrowing Date for the Loans being converted or
continued.
 
5Complete with the applicable bracketed language.
 
 
 

--------------------------------------------------------------------------------

 
 
          (iii)    [The initial Interest Period for the Loans being [converted
into] [continued as] LIBOR Loans pursuant to the Proposed [Conversion]
[Continuation] shall be [one/two/three/six months].]6
 
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].
 

  Very truly yours,            INTERCONTINENTALEXCHANGE, INC.          
 
By:
      Name:         Title:     




--------------------------------------------------------------------------------

6Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.


 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT C


COMPLIANCE CERTIFICATE
 
THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
August 26, 2010 (the “Credit Agreement”), among IntercontinentalExchange, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
Bank of America, N.A., as Syndication Agent.  Capitalized terms used herein
without definition shall have the meanings given to such terms in the Credit
Agreement.
 
The undersigned hereby certifies that:
 
 
1.
He is a duly elected Financial Officer of the Borrower.

 
 
2.
Enclosed with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of _____________, and for the [________-month
period] [year] then ended, required to be delivered under Section
[5.1(a)][5.1(b)] of the Credit Agreement.  Such financial statements have been
prepared in accordance with GAAP [(subject to the absence of notes required by
GAAP and subject to normal year-end adjustments)]9 and fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
on a consolidated basis as of the date indicated and the results of operation of
the Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.

 
 
3.
The undersigned has reviewed the terms of the Credit Agreement and has made, or
caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.

 
 
4.
The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.

 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
 
 
5.
Attached to this Certificate as Attachment A is a covenant compliance worksheet
reflecting the computation of the financial covenants set forth in Article VI of
the Credit Agreement as of the last day of and for the period covered by the
financial statements enclosed herewith.

 

--------------------------------------------------------------------------------

9 Insert in the case of quarterly financial statements.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.
 

  INTERCONTINENTALEXCHANGE, INC.          
 
By:
      Name:        Title:     

 
 
4

--------------------------------------------------------------------------------

 

ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET
 
A.           Total Leverage Ratio (Section 6.1 of the Credit Agreement)
 
(1)
Total Funded Debt as of the date of determination
$____________   
 
(2)
Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line C(5) below)
 
$____________   
 
(3)
Total Leverage Ratio:
Divide Line A(1) by Line A(2)
 
____________   
(4)
Maximum Total Leverage Ratio as of the date of determination
2.50 to 1.00   
 

 
 
i

--------------------------------------------------------------------------------

 

B.           Interest Coverage Ratio (Section 6.2 of the Credit Agreement)
 
(1)
Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line C(7) below)
 
$____________   
 
(2)
Consolidated Interest Expense for such period
$____________   
 
(3)
Interest Coverage Ratio:
Divide Line B(1) by Line B(2)
 
____________   
(4)
Minimum Interest Coverage Ratio as of the date of determination
5.0 to 1.0   
 

 
 
ii

--------------------------------------------------------------------------------

 

C.           Consolidated EBITDA
 
(1)
Consolidated Net Income for the Reference Period ending on the date of
determination
 
$____________
       
(2)
Additions to Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):
 
     
(a)           Interest expense
$____________
 
   
(b)           Federal, state, local and other taxes
$____________
 
   
(c)           Depreciation and amortization of intangible assets
$____________
 
   
(d)           Extraordinary losses or charges for such period (attach itemized
schedule)
$____________
 
   
(e)           Add Lines C(2)(a) through C(2)(d).
$____________
 
 
(3)
Net Income plus Additions:
Add Lines C(1) and C(2)(e)
 
 
$____________
 
(4)
Reductions from Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):
 
 
$____________
 
 
(a)           Extraordinary gains or income for such period (attach itemized
schedule)
$____________
 
   
(b)           Noncash credits increasing income for such period
$____________
 
   
(c)           Add Lines C(4)(a) through C(4)(b)
 
($____________)
 
(5)
Consolidated EBITDA:
Subtract Line C(4)(c) from Line C(3)
 
 
$____________
 
(6)
Reductions from Consolidated EBITDA
 
     
(a)           Capital Expenditures for such period
$__________
 
   
(b)           Capitalized Software Development Costs for such period
$__________
 
   
(c)           Add Lines C(6)(a) and C(6)(b)
 
$__________
 
(7)
Adjustments to Consolidated EBITDA:
Subtract Line C(6)(c) from Line C(5)
 
 
$__________
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION
 
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.           Assignor:                                ______________________________
2.           Assignee:                                ______________________________
                                                                [and is an
Affiliate/Approved Fund of [identify Lender]1]
3.             Borrower:                                
 INTERCONTINENTALEXCHANGE, INC.
4.           Administrative Agent:           Wells Fargo Bank, National
Association, as the Administrative Agent under the Credit Agreement.
5.           Credit Agreement:                  Credit Agreement, dated as of
August 26, 2010 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, certain lenders from time to
time parties thereto (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent, and Bank of America, N.A., as Syndication Agent.
 

--------------------------------------------------------------------------------

 1 Select as applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
        6.           Assigned Interest: 

Aggregate Amount of
Loans for all Lenders
Amount of Loans
Assigned2
Percentage Assigned
of Loans3
CUSIP
Number4
  $
  $
  %
 
  $
  $
  %
 

[7.          Trade Date:                           ______________]5
8.           Effective Date:                       ______________ [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR:   [NAME OF ASSIGNOR]      
 
By:
    Title:           ASSIGNEE:   [NAME OF ASSIGNEE]        
By:
    Title:  

 
[Consented to and]6 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 

By:     Title:            [Consented to:]7         [NAME OF RELEVANT PARTY]    
    By:     Title:    

 

--------------------------------------------------------------------------------

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 Insert if applicable.
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
7 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 
3

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 
Credit Agreement, dated as of August 26, 2010, among IntercontinentalExchange,
Inc., as Borrower, certain Lenders from time to time parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and Bank of America,
N.A., as Syndication Agent
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee of the Assigned Interest under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, Assignor or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the
Credit Documents are required to be performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).
 
 
2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT, dated as of the 26th day of August, 2010 (this
“Guaranty”), is made by each of the undersigned Subsidiaries of
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), and
each other Subsidiary of the Borrower that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”; the undersigned and such other Subsidiaries of the
Borrower, collectively, the “Guarantors”), in favor of the Guaranteed Parties
(as hereinafter defined).  Capitalized terms used herein without definition
shall have the meanings given to them in the Credit Agreement referred to below.
 
RECITALS
 
A.          The Borrower, certain Lenders, Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and Bank of America, N.A., as Syndication Agent, are
parties to a Credit Agreement, dated as of August 26, 2010 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and conditions set forth therein.
 
B.          It is a condition to the extension of credit to the Borrower under
the Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined).  The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrower under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.
 
C.          The Borrower and the Guarantors are engaged in related businesses
and undertake certain activities and operations on an integrated basis.  As part
of such integrated operations, the Borrower, among other things, will advance to
the Guarantors from time to time certain proceeds of the Loans made to the
Borrower by the Lenders under the Credit Agreement.  Each Guarantor will
therefore obtain benefits as a result of the extension of credit to the Borrower
under the Credit Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Guaranty.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Lenders to extend credit to the Borrower thereunder, each Guarantor hereby
agrees as follows:
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.1         Guaranty.
 
(i)         Each Guarantor hereby irrevocably, absolutely and unconditionally,
and jointly and severally:
 
(A)           guarantees (a) to the Lenders and the Administrative Agent
(together with any Lender (or any Affiliate of any Lender) in the capacity
described in clause (b) below, collectively, the “Guaranteed Parties”) the full
and prompt payment, at any time and from time to time as and when due (whether
at the stated maturity, by acceleration or otherwise), of all Obligations of the
Borrower under the Credit Agreement and the other Credit Documents, including,
without limitation, all principal of and interest on the Loans, all fees,
expenses, indemnities and other amounts payable by the Borrower under the Credit
Agreement or any other Credit Document (including interest accruing after the
filing of a petition or commencement of a case by or with respect to the
Borrower seeking relief under any Insolvency Laws (as hereinafter defined),
whether or not the claim for such interest is allowed in such proceeding), and
all Obligations that, but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due, and (b) to each
applicable Lender or Affiliate of any Lender in its capacity as a Hedge Party
under any Hedge Agreement that is required or permitted by the Credit Agreement
to be entered into by the Borrower or any of its Subsidiaries (a “Permitted
Hedge Agreement”), all obligations of the Borrower under such Permitted Hedge
Agreement, in each case under (a) and (b), whether now existing or hereafter
created or arising and whether direct or indirect, absolute or contingent, due
or to become due (all liabilities and obligations described in this clause (i),
collectively, the “Guaranteed Obligations”); and
 
(B)           agrees to pay the reasonable fees and expenses of counsel to, and
reimburse upon demand all reasonable costs and expenses incurred or paid by,
(y) any Guaranteed Party in connection with any suit, action or proceeding to
enforce or protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses to the extent determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding the provisions of subsection (i) above and
notwithstanding any other provisions contained herein or in any other Credit
Document:
 
(A)           no provision of this Guaranty shall require or permit the
collection from any Guarantor of interest in excess of the maximum rate or
amount that such Guarantor may be required or permitted to pay pursuant to
applicable law;
 
(B)           the liability of each Guarantor under this Guaranty as of any date
shall be limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”)
equal to the greatest amount that would not render such Guarantor’s obligations
under this Guaranty subject to avoidance, discharge or reduction as of such date
as a fraudulent transfer or conveyance under applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws (collectively, “Insolvency Laws”), in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Insolvency Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to the Borrower or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrower of obligations arising under guaranties by such
parties); and
 
(C)           solely with respect to the guaranty hereunder of each clearing
house operated by the Borrower in any action or proceeding to enforce this
Guaranty against such clearing house, no recourse may be had to any assets of
any kind held by or owing to such clearing house as (a) original margin securing
positions in futures, options or other products cleared by such clearing house
carried for its members or their customers, (b) amounts paid or payable to such
clearing house as variation margin option premiums or the purchase price of any
commodities with respect to any such positions, (c) amounts on deposit in a bank
settlement account, received as variation margin, and any securities or other
assets in which such amounts may be invested pursuant to repurchase agreements
or otherwise, or (d) deposits in the Guaranty Fund of such clearing house, and
no resort may be had to invoke the power of such clearing house to impose
assessments on its clearing members pursuant to its bylaws and the rules adopted
by the board of directors of such clearing house or otherwise.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           The Guarantors desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made
hereunder on any date by a Guarantor (a “Funding Guarantor”) that exceeds its
Fair Share (as hereinafter defined) as of such date, that Funding Guarantor
shall be entitled to a contribution from each of the other Guarantors in the
amount of such other Guarantor’s Fair Share Shortfall (as hereinafter defined)
as of such date, with the result that all such contributions will cause each
Guarantor’s Aggregate Payments (as hereinafter defined) to equal its Fair Share
as of such date.  “Fair Share” means, with respect to a Guarantor as of any date
of determination, an amount equal to (A) the ratio of (x) the Adjusted Maximum
Guaranteed Amount (as hereinafter defined) with respect to such Guarantor to
(y) the aggregate of the Adjusted Maximum Guaranteed Amounts with respect to all
Guarantors, multiplied by (B) the aggregate amount paid or distributed on or
before such date by all Funding Guarantors hereunder in respect of the
obligations guarantied.  “Fair Share Shortfall” means, with respect to a
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Guarantor over the Aggregate Payments of such Guarantor.  “Adjusted
Maximum Guaranteed Amount” means, with respect to a Guarantor as of any date of
determination, the Maximum Guaranteed Amount of such Guarantor, determined in
accordance with the provisions of subsection (ii) above; provided that, solely
for purposes of calculating the “Adjusted Maximum Guaranteed Amount” with
respect to any Guarantor for purposes of this subsection (iii), any assets or
liabilities arising by virtue of any rights to subrogation, reimbursement or
indemnity or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor.  “Aggregate Payments”
means, with respect to a Guarantor as of any date of determination, the
aggregate amount of all payments and distributions made on or before such date
by such Guarantor in respect of this Guaranty (including, without limitation, in
respect of this subsection (iii)).  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  Each Funding
Guarantor’s right of contribution under this subsection (iii) shall be subject
to the provisions of Section  1.4.  The allocation among Guarantors of their
obligations as set forth in this subsection (iii) shall not be construed in any
way to limit the liability of any Guarantor hereunder to the Guaranteed Parties.
 
(iv)           The guaranty of each Guarantor set forth in this Section is a
guaranty of payment as a primary obligor, and not a guaranty of
collection.  Each Guarantor hereby acknowledges and agrees that the Guaranteed
Obligations, at any time and from time to time, may exceed the Maximum
Guaranteed Amount of such Guarantor and may exceed the aggregate of the Maximum
Guaranteed Amounts of all Guarantors, in each case without discharging, limiting
or otherwise affecting the obligations of any Guarantor hereunder or the rights,
powers and remedies of any Guaranteed Party hereunder or under any other Credit
Document.
 
1.2             Guaranty Absolute.  Each Guarantor agrees that its obligations
hereunder and under the other Credit Documents to which it is a party are
irrevocable, absolute and unconditional, are independent of the Guaranteed
Obligations  and any security therefore or other guaranty or liability in
respect thereof, whether given by such Guarantor or any other Person, and shall
not be discharged, limited or otherwise affected by reason of any of the
following, whether or not such Guarantor has notice or knowledge thereof:
 
(A)           any change in the time, manner or place of payment of, or in any
other term of, any Guaranteed Obligations or any guaranty, security or other
liability in respect thereof, or any amendment, modification or supplement to,
restatement of, or consent to any rescission or waiver of or departure from, any
provisions of the Credit Agreement, any other Credit Document or any agreement
or instrument delivered pursuant to any of the foregoing;
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           the invalidity or unenforceability of any Guaranteed Obligations,
any guaranty, security or other liability in respect thereof or any provisions
of the Credit Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;
 
(C)           the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or for
any guaranty, security or other liability in respect thereof;
 
(D)           any discharge, modification, settlement, compromise or other
action in respect of any Guaranteed Obligations or any guaranty, security or
other liability in respect thereof, including any acceptance or refusal of any
offer or performance with respect to the same or the subordination of the same
to the payment of any other obligations;
 
(E)           any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty, security or other liability in respect thereof;
 
(F)           the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any guaranty, security
or other liability for any Guaranteed Obligations, in any order and by any
manner thereby permitted;
 
(G)           any bankruptcy, reorganization, arrangement, liquidation,
insolvency, dissolution, termination, reorganization or like change in the
corporate structure or existence of the Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;
 
(H)           any manner of application of any payments by or amounts received
or collected from any Person, by whomsoever paid and howsoever realized, whether
in reduction of any Guaranteed Obligations or any other obligations of the
Borrower or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or
 
(I)            any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Borrower, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following:  (x) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable), (y) the termination of the Commitments, and (z) the
termination of, and settlement of all obligations of the Borrower or any of its
Subsidiaries under, each Permitted Hedge Agreement to which any Hedge Party is a
party (the events in clauses (x), (y) and (z) above, collectively, the
“Termination Requirements”).
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Certain Waivers.  Each Guarantor hereby knowingly, voluntarily and
expressly waives:
 
(A)           presentment, demand for payment, demand for performance, protest
and notice of any other kind, including, without limitation, notice of
nonpayment or other nonperformance (including notice of default under any Credit
Document with respect to any Guaranteed Obligations), protest, dishonor,
acceptance hereof, extension of additional credit to the Borrower and of any of
the matters referred to in Section  1.2 and of any rights to consent thereto;
 
(B)           any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any collateral or other security from
or any deposit balance or other credit in favor of, the Borrower, any other
Guarantor or any other Person directly or indirectly liable for any Guaranteed
Obligations, or to pursue any other remedy or enforce any other right; and any
other defense based on an election of remedies with respect to any collateral or
other security for any Guaranteed Obligations or for any guaranty or other
liability in respect thereof, notwithstanding that any such election (including
any failure to pursue or enforce any rights or remedies) may impair or
extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower, any
other Guarantor or any other Person directly or indirectly liable for any
Guaranteed Obligations or any such collateral or other security;
 
(C)           any right or defense based on or arising by reason of any right or
defense of the Borrower or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Borrower or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations or any Credit Document or other agreement or instrument
delivered pursuant thereto, or the cessation of the liability of the Borrower
for any reason other than the satisfaction of the Termination Requirements;
 
(D)           any defense based on any Guaranteed Party’s acts or omissions in
the administration of the Guaranteed Obligations, any guaranty, security or
other liability in respect thereof or any collateral or other security for any
of the foregoing, and promptness, diligence, or any requirement that any
Guaranteed Party create, protect, perfect, secure, insure, continue or maintain
any Liens in any such security;
 
(E)           any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(F)           any defense based on or afforded by any applicable law that limits
the liability of or exonerates guarantors or sureties or that may in any other
way conflict with the terms of this Guaranty.
 
1.4           No Subrogation.  Each Guarantor hereby agrees that, until
satisfaction of the Termination Requirements, it will not exercise or seek to
exercise any claim or right that it may have against the Borrower or any other
Guarantor at any time as a result of any payment made under or in connection
with this Guaranty or the performance or enforcement hereof, including any right
of subrogation to the rights of any of the Guaranteed Parties against the
Borrower or any other Guarantor, any right of indemnity, contribution or
reimbursement against the Borrower or any other Guarantor (including rights of
contribution as set forth in Section  1.1(iii)), any right to enforce any
remedies of any Guaranteed Party against the Borrower or any other Guarantor, or
any benefit of, or any right to participate in, any security held by any
Guaranteed Party to secure payment of the Guaranteed Obligations, in each case
whether such claims or rights arise by contract, statute (including without
limitation the Bankruptcy Code), common law or otherwise.  Each Guarantor
further agrees that all indebtedness and other obligations, whether now or
hereafter existing, of the Borrower or any other Subsidiary of the Borrower to
such Guarantor, including, without limitation, any such indebtedness in any
proceeding under the Bankruptcy Code and any intercompany receivables, together
with any interest thereon, shall be, and hereby are, subordinated and made
junior in right of payment to the Guaranteed Obligations.  Each Guarantor
further agrees that if any amount shall be paid to or any distribution received
by any Guarantor (i) on account of any such indebtedness at any time after the
occurrence and during the continuance of an Event of Default, or (ii) on account
of any such rights of subrogation, indemnity, contribution or reimbursement at
any time prior to the satisfaction of the Termination Requirements, such amount
or distribution shall be deemed to have been received and to be held in trust
for the benefit of the Guaranteed Parties, and shall forthwith be delivered to
the Administrative Agent in the form received (with any necessary endorsements
in the case of written instruments), to be applied against the Guaranteed
Obligations, whether or not matured, in accordance with the terms of the
applicable Credit Documents and without in any way discharging, limiting or
otherwise affecting the liability of such Guarantor under any other provision of
this Guaranty.  Additionally, in the event the Borrower or any other Credit
Party becomes a “debtor” within the meaning of the Bankruptcy Code, the
Administrative Agent shall be entitled, at its option, on behalf of the
Guaranteed Parties and as attorney-in-fact for each Guarantor, and is hereby
authorized and appointed by each Guarantor, to file proofs of claim on behalf of
each relevant Guarantor and vote the rights of each such Guarantor in any plan
of reorganization, and to demand, sue for, collect and receive every payment and
distribution on any indebtedness of the Borrower or such Credit Party to any
Guarantor in any such proceeding, each Guarantor hereby assigning to the
Administrative Agent all of its rights in respect of any such claim, including
the right to receive payments and distributions in respect thereof.
 
1.5           Representations and Warranties.  Each Guarantor hereby represents
and warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           Financial Condition of Borrower.  Each Guarantor represents that
it has knowledge of the Borrower’s financial condition and affairs and that it
has adequate means to obtain from the Borrower on an ongoing basis information
relating thereto and to the Borrower’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor.  Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrower for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or any change in, the financial condition or affairs of the Borrower that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.
 
1.7           Payments; Application; Set-Off.
 
(i)          Each Guarantor agrees that, upon the failure of the Borrower to pay
any Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section  1.1(ii), forthwith pay or cause to be paid to the Administrative
Agent, for the benefit of the Guaranteed Parties, an amount equal to the amount
of the Guaranteed Obligations then due and owing as aforesaid.
 
(ii)         All payments made by each Guarantor hereunder will be made in
Dollars to the Administrative Agent, without set-off, counterclaim or other
defense and, in accordance with the Credit Agreement, free and clear of and
without deduction for any Taxes, each Guarantor hereby agreeing to comply with
and be bound by the provisions of the Credit Agreement in respect of all
payments made by it hereunder.
 
(iii)         All payments made hereunder shall be applied in accordance with
the provisions of Section 2.12 of the Credit Agreement.  For purposes of
applying amounts in accordance with this Section, the Administrative Agent shall
be entitled to rely upon any Guaranteed Party that has entered into a Permitted
Hedge Agreement with the Borrower or any of its Subsidiaries for a determination
(which such Guaranteed Party agrees to provide or cause to be provided upon
request of the Administrative Agent) of the outstanding Guaranteed Obligations
owed to such Guaranteed Party under any such Permitted Hedge Agreement.  Unless
it has actual knowledge (including by way of written notice from any such
Guaranteed Party) to the contrary, the Administrative Agent, in acting
hereunder, shall be entitled to assume that no Permitted Hedge Agreements or
Guaranteed Obligations in respect thereof are in existence between any
Guaranteed Party and the Borrower or any of its Subsidiaries.  If any Lender or
Affiliate thereof that is a party to a Permitted Hedge Agreement with the
Borrower or any of its Subsidiaries (the obligations of the Borrower under which
are Guaranteed Obligations) ceases to be a Lender or Affiliate thereof, such
former Lender or Affiliate thereof shall nevertheless continue to be a
Guaranteed Party hereunder with respect to the Guaranteed Obligations under such
Permitted Hedge Agreement.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)         Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Guaranteed Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Credit
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have.  Each Guaranteed Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
1.8           No Waiver.  The rights and remedies of the Guaranteed Parties
expressly set forth in this Guaranty and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of any Guaranteed Party in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any Default or Event of Default.  No course of dealing between any of
the Guarantors and the Guaranteed Parties or any Related Party thereof shall be
effective to amend, modify or discharge any provision of this Guaranty or any
other Credit Document or to constitute a waiver of any Default or Event of
Default.  No notice to or demand upon any Guarantor in any case shall entitle
such Guarantor or any other Guarantor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the right of any
Guaranteed Party to exercise any right or remedy or take any other or further
action in any circumstances without notice or demand.
 
1.9           Enforcement.  The Guaranteed Parties agree that, except as
provided in Section  1.7(iv), this Guaranty may be enforced only by the
Administrative Agent, acting upon the instructions or with the consent of the
Required Lenders as provided for in the Credit Agreement, and that no Guaranteed
Party shall have any right individually to enforce or seek to enforce this
Guaranty or to secure the payment and performance of the Guarantors’ obligations
hereunder.  The obligations of each Guarantor hereunder are independent of the
Guaranteed Obligations, and a separate action or actions may be brought against
each Guarantor whether or not action is brought against the Borrower or any
other Guarantor and whether or not the Borrower or any other Guarantor is joined
in any such action.  Each Guarantor agrees that to the extent all or part of any
payment of the Guaranteed Obligations made by any Person is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other party under any Insolvency Laws (the amount of any such payment, a
“Reclaimed Amount”), then, to the extent of such Reclaimed Amount, this Guaranty
shall continue in full force and effect or be revived and reinstated, as the
case may be, as to the Guaranteed Obligations intended to be satisfied as if
such payment had not been received; and each Guarantor acknowledges that the
term “Guaranteed Obligations” includes all Reclaimed Amounts that may arise from
time to time.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.10           Amendments, Waivers, etc.  No amendment, modification, waiver,
discharge or termination of, or consent to any departure by any Guarantor from,
any provision of this Guaranty, shall be effective unless in a writing signed by
the Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
 
1.11           Addition, Release of Guarantors.  Each Guarantor recognizes that
the provisions of the Credit Agreement require Persons that become Subsidiaries
of the Borrower and that are not already parties hereto to become Guarantors
hereunder (excluding any Foreign Subsidiary to the extent (and for as long as)
doing so would cause adverse tax or regulatory consequences to the Borrower) by
executing a Guarantor Accession, and agrees that its obligations hereunder shall
not be discharged, limited or otherwise affected by reason of the same, or by
reason of the Administrative Agent’s actions in effecting the same or in
releasing any Guarantor hereunder, in each case without the necessity of giving
notice to or obtaining the consent of any other Guarantor.
 
1.12           Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival.  This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements
(provided that the indemnification provisions of clause (B) of Section  1.1(i)
shall survive any termination of this Guaranty), (ii) be binding upon and
enforceable against each Guarantor and its successors and assigns (provided,
however, that no Guarantor may sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Lenders) and (iii) inure to the benefit of and be enforceable by each
Guaranteed Party and its successors and permitted assigns.  Without limiting the
generality of clause (iii) above, any Guaranteed Party may, in accordance with
the provisions of the Credit Agreement, assign all or a portion of the
Guaranteed Obligations held by it (including by the sale of participations),
whereupon each Person that becomes the holder of any such Guaranteed Obligations
shall (except as may be otherwise agreed between such Guaranteed Party and such
Person) have and may exercise all of the rights and benefits in respect thereof
granted to such Guaranteed Party under this Guaranty or otherwise.  Each
Guarantor hereby irrevocably waives notice of and consents in advance to the
assignment as provided above from time to time by any Guaranteed Party of all or
any portion of the Guaranteed Obligations held by it and of the corresponding
rights and interests of such Guaranteed Party hereunder in connection
therewith.  All representations, warranties, covenants and agreements herein
shall survive the execution and delivery of this Guaranty and any Guarantor
Accession.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.13           Governing Law; Consent to Jurisdiction; Appointment of Borrower
as Representative, Process Agent, Attorney-in-Fact.
 
(i)            This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).
 
(ii)           Each Guarantor irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of courts of the state
of New York and of the United States District Court of the Southern District of
New York, and any appellate court thereof, in any action or proceeding arising
out of or relating to this Guaranty or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Guaranty or in
any other Credit Document shall affect any right that any Guaranteed Party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Credit Document against any Guarantor or its properties in the courts
of any jurisdiction.
 
(iii)          Each Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Credit Document in any court referred
to in Section  1.13(ii).  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(iv)          Each Guarantor hereby irrevocably designates and appoints the
Borrower as its designee, appointee and agent to receive on its behalf all
service of process in any such action or proceeding and any other notice or
communication hereunder, irrevocably consents to service of process in any such
action or proceeding in the manner provided for notices in Section  1.15, and
irrevocably agrees that service so made shall be effective and binding upon such
Guarantor in every respect and that any other notice or communication given to
the Borrower at the address and in the manner specified herein shall be
effective notice to such Guarantor.  Nothing in this Section shall affect the
right of any party to serve legal process in any other manner permitted by law
or affect the right of any Guaranteed Party to bring any action or proceeding
against any Guarantor in the courts of any other jurisdiction.
 
(v)           Further, each Guarantor does hereby irrevocably make, constitute
and appoint the Borrower as its true and lawful attorney-in-fact, with full
authority in its place and stead and in its name, the Borrower’s name or
otherwise, and with full power of substitution in the premises, from time to
time in the Borrower’s discretion to agree on behalf of, and sign the name of,
such Guarantor to any amendment, modification or supplement to, restatement of,
or waiver or consent in connection with, this Guaranty, any other Credit
Document or any document or instrument pursuant hereto or thereto, and to take
any other action and do all other things on behalf of such Guarantor that the
Borrower may deem necessary or advisable to carry out and accomplish the
purposes of this Guaranty and the other Credit Documents.  The Borrower will not
be liable for any act or omission nor for any error of judgment or mistake of
fact unless the same shall occur as a result of the gross negligence or willful
misconduct of the Borrower.  This power, being coupled with an interest, is
irrevocable by any Guarantor for so long as this Guaranty shall be in effect
with respect to such Guarantor.  By its signature hereto, the Borrower consents
to its appointment as provided for herein and agrees promptly to distribute all
process, notices and other communications to each Guarantor.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.14           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
1.15           Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows: (a) if to any Guarantor, in care of the Borrower and at the Borrower’s
address for notices set forth in the Credit Agreement, and (b) if to any
Guaranteed Party, at its address for notices set forth in the Credit Agreement;
in each case, as such addresses may be changed from time to time pursuant to the
Credit Agreement, and with copies to such other Persons as may be specified
under the provisions of the Credit Agreement.  Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices delivered through
electronic communications to the extent provided in the Credit Agreement shall
be effective as provided therein.
 
1.16           Severability.  To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.
 
1.17           Construction.  The headings of the various sections and
subsections of this Guaranty have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.  Unless the context otherwise requires, words in the singular include
the plural and words in the plural include the singular.
 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
1.18           Counterparts; Effectiveness.  This Guaranty may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  This
Guaranty shall become effective, as to any Guarantor, upon the execution and
delivery by such Guarantor of a counterpart hereof or a Guarantor Accession.
 
IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.
 

  INTERCONTINENTALEXCHANGE, INC.          
 
By:
      Name:       Title:               [NAME OF GUARANTOR]     [NAME OF
GUARANTOR]     [REPEAT]             By:               Title:    

 
Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

By:      Name:     Title:    

 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GUARANTOR ACCESSION
 
THIS GUARANTOR ACCESSION (this “Accession”), dated as of _____________, ____, is
executed and delivered by [NAME OF NEW GUARANTOR], a ______________ corporation
(the “New Guarantor”), pursuant to the Guaranty Agreement referred to
hereinbelow.
 
Reference is made to the Credit Agreement, dated as of August 26, 2010, among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders party thereto, the Administrative Agent and the Syndication Agent (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”).  In connection with and as a condition to the initial and continued
extensions of credit under the Credit Agreement, the Borrower and certain of its
Subsidiaries have executed and delivered a Guaranty Agreement, dated as of
August 26, 2010 (as amended, modified, restated or supplemented from time to
time, the “Guaranty Agreement”), pursuant to which such Subsidiaries have
guaranteed the payment in full of the obligations of the Borrower under the
Credit Agreement and the other Credit Documents (as defined in the Credit
Agreement).  Capitalized terms used herein without definition shall have the
meanings given to them in the Guaranty Agreement.
 
The Borrower has agreed under the Credit Agreement to cause each of its future
Subsidiaries (excluding any Foreign Subsidiary to the extent (and for as long
as) doing so would cause adverse tax or regulatory consequences to the Borrower)
to become a party to the Guaranty Agreement as a guarantor thereunder.  The New
Guarantor is a Subsidiary of the Borrower.  The New Guarantor will obtain
benefits as a result of the continued extension of credit to the Borrower under
the Credit Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Accession.  Therefore, in consideration of
the foregoing and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to induce the Lenders to
continue to extend credit to the Borrower under the Credit Agreement, the New
Guarantor hereby agrees as follows:
 
1.           The New Guarantor hereby joins in and agrees to be bound by each
and all of the provisions of the Guaranty Agreement as a Guarantor
thereunder.  In furtherance (and without limitation) of the foregoing, pursuant
to Section 1.1 of the Guaranty Agreement, the New Guarantor hereby irrevocably,
absolutely and unconditionally, and jointly and severally with each other
Guarantor, guarantees to the Guaranteed Parties the full and prompt payment, at
any time and from time to time as and when due (whether at the stated maturity,
by acceleration or otherwise), of all of the Guaranteed Obligations, and agrees
to pay or reimburse upon demand all other obligations of the Guarantors under
the Guaranty Agreement, all on the terms and subject to the conditions set forth
in the Guaranty Agreement.
 
2.           The New Guarantor hereby represents and warrants that after giving
effect to this Accession, each representation and warranty related to it
contained in the Credit Agreement qualified as to materiality is true and
correct and each not so qualified is true and correct in all material respects,
in each case with respect to the New Guarantor as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           This Accession shall be a Credit Document (within the meaning of
such term under the Credit Agreement), shall be binding upon and enforceable
against the New Guarantor and its successors and assigns, and shall inure to the
benefit of and be enforceable by each Guaranteed Party and its successors and
permitted assigns.  This Accession and its attachments are hereby incorporated
into the Guaranty Agreement and made a part thereof.
 
IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.
 

  [NAME OF NEW GUARANTOR]          
 
By:
              Title:             

 
Signature Page to Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FINANCIAL CONDITION CERTIFICATE
 
THIS FINANCIAL CONDITION CERTIFICATE (this “Certificate”) is delivered pursuant
to the Credit Agreement, dated as of August 26, 2010 (the “Credit Agreement”),
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent.  Capitalized terms used herein without definition shall have the meanings
given to such terms in the Credit Agreement.
 
The undersigned hereby certifies for and on behalf of the Borrower as follows:
 
1.1           Capacity.  The undersigned is, and at all pertinent times
mentioned herein has been, the duly qualified and acting chief financial officer
of the Borrower, and in such capacity has responsibility for the management of
the Borrower’s financial affairs and for the preparation of the Borrower’s
financial statements.  The undersigned has, together with other officers of the
Borrower, acted on behalf of the Borrower in connection with the negotiation and
consummation of the Credit Agreement, the initial extensions of credit made
under the Credit Agreement, and the other transactions described therein.
 
1.2           Procedures.  For purposes of this Certificate, the undersigned
has, as of or prior to the date hereof, undertaken the following activities in
connection herewith:
 
 
(a)
The undersigned has carefully reviewed the following:

 
 
(i)
the contents of this Certificate;

 
 
(ii)
the Credit Agreement (including the exhibits and schedules thereto); and

 
 
(iii)
the audited and unaudited financial statements of the Borrower and its
Subsidiaries referred to in Section 4.11(a) of the Credit Agreement.

 
 
(b)
Additionally, the undersigned has prepared or supervised the preparation of and
has reviewed projected consolidated balance sheets and statements of income and
cash flows of the Borrower and its Subsidiaries prepared on an annual basis
through the end of fiscal year 2013, copies of which projected financial
statements are attached hereto as Annex A (the “Projections”).

 
 
(c)
The undersigned, together with the other officers and personnel of the Borrower
and its Subsidiaries who were principally and directly involved in the
preparation of the Projections, have relied on historical financial and other
information and upon information with respect to sales, costs and other data
obtained in discussions with executive officers of the Borrower and other
officers and supervisory personnel directly and primarily responsible for the
various operations involved.  The undersigned has reexamined the Projections as
of the date hereof, and has considered the continuing reasonableness of the
assumptions set forth therein and the effect thereon of any changes since the
date of preparation thereof on the financial condition set forth and the results
projected therein.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
The undersigned has made inquiries of certain other officers and personnel of
the Borrower and its Subsidiaries with responsibility for financial and
accounting matters regarding (i) whether the unaudited financial statements
described in paragraph 1.2(a)(iii) above are in conformity with GAAP applied on
a basis consistent with that of the audited financial statements described in
paragraph 2.1(c) above (subject to the absence of footnotes required by GAAP and
subject to normal year-end adjustments), and whether notes omitted from such
unaudited financial statements would have disclosed any new information that
would be necessary to make the statements contained therein, taken as a whole,
not misleading, and (ii) whether such persons were aware of any events or
conditions that, as of the date hereof, would cause the statements made in
paragraph 1.2 below to be untrue in any material respect.

 
 
(e)
With respect to any contingent liabilities of the Borrower and its Subsidiaries
on a pro forma basis after giving effect to the transactions contemplated by the
Credit Agreement, the undersigned:

 
 
(i)
has inquired of certain officers and other personnel of the Borrower and its
Subsidiaries who have responsibility for the legal, financial and accounting
affairs of the Borrower and its Subsidiaries, as to the existence and estimated
amounts of all contingent liabilities known to them;

 
 
(ii)
has confirmed with senior accounting officers of the Borrower that, to the best
of such officers’ knowledge, (A) all appropriate items have been included in
contingent liabilities made known to the undersigned in the course of the
inquiry of the undersigned in connection herewith, and (B) the amounts relating
thereto were the maximum estimated amounts of liability reasonably likely to
result therefrom as of the date hereof, and

 
 
(iii)
confirms that, to the best of the undersigned’s knowledge, all material
contingent liabilities that may arise from any pending litigation, asserted
claims and assessments, guarantees, uninsured risks, and other relevant
contingencies and circumstances have been considered in making the certification
set forth herein, and with respect to each such contingent liability the maximum
estimated amount of liability with respect thereto was used in making such
certification.

 
 
(f)
The undersigned has conferred with counsel to the Borrower for the purpose of
discussing the meaning of the contents of this Certificate.

 
 
4

--------------------------------------------------------------------------------

 
 
1.3           Certifications.  Based on the foregoing, the undersigned hereby
certifies as follows:
 
 
(a)
The Borrower and its Subsidiaries, taken as a whole, are not insolvent now, and
the incurrence by the Borrower and its Subsidiaries of their respective
liabilities and obligations pursuant to the Credit Agreement and the other
Credit Documents and the initial extensions of credit made under the Credit
Agreement, the payment of transaction fees and expenses related to the foregoing
and the consummation of the other transactions contemplated thereby will not
render them insolvent taken as a whole.  The undersigned understands that, in
this context, (i) ”insolvent” means that the present fair saleable value of
assets is less than the amount that will be required to be paid on or in respect
of the existing debts as such debts mature in the ordinary course, (ii) ”fair
value” of assets means the aggregate amount that could be realized within a
reasonable time, either through collection or sale of such assets at the regular
market value as an ongoing business, conceiving of the latter as the amount that
could be obtained for the property in question within such period by a capable
and diligent seller from an interested buyer who is willing to purchase under
ordinary selling conditions, and (iii) ”debts” includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent, including any guaranty or other contingent obligation.

 
 
(b)
The undersigned reasonably believes that, by the incurrence of their respective
liabilities and obligations pursuant to the Credit Agreement and the other
Credit Documents and the initial extensions of credit made under the Credit
Agreement, the payment of transaction fees and expenses related to the foregoing
and the consummation of the other transactions contemplated thereby, the
Borrower and its Subsidiaries, taken as a whole, will not incur debts beyond
their ability to pay as they mature in the ordinary course (taking into account
the timing and amounts of cash to be payable on or in respect of such
debts).  The foregoing conclusion is based in part on the Projections, which
demonstrate that the cash flow of the Borrower and its Subsidiaries, after
taking into account all anticipated uses of cash of each such Person, will at
all times be sufficient to pay all amounts on or in respect of Indebtedness of
such Persons when such amounts are required, in the ordinary course, to be paid
(including without limitation scheduled payments pursuant to the Credit
Agreement).  The undersigned has concluded that the realization of current
assets in the ordinary course of business should be sufficient to pay recurring
current debt, short-term debt and long-term debt as such debts mature in their
ordinary course, that the cash flow (including earnings plus non-cash charges to
earnings) should be sufficient to provide cash necessary to repay loans made
under the Credit Agreement and other long-term indebtedness as such debt matures
in its ordinary course, and that the Borrower should have sufficient
availability under the Credit Agreement to satisfy its working capital and
short-term liquidity requirements.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)
After giving effect to the initial extensions of credit made under the Credit
Agreement , the payment of transaction fees and expenses related to the
foregoing and the consummation of the other transactions contemplated thereby,
the assets of the Borrower and its Subsidiaries, taken as a whole, do not
constitute “unreasonably small capital” (within the meaning of Section 548(a) of
the Bankruptcy Code, 11 U.S.C. Section 548(a)) for such Persons to carry on
their businesses as now conducted and as proposed to be conducted, taking into
account the particular capital requirements of the businesses conducted and to
be conducted by them and the availability of capital in respect thereof (with
reference to, without limitation, the Projections and the Borrower’s available
credit capacity).

 
 
(d)
Neither the Borrower nor any of its Subsidiaries have executed the Credit
Agreement or any other documents mentioned therein, or made any transfer or
incurred any obligations thereunder, with intent to hinder, delay or defraud
either present or future creditors of such Person.

 
 
(e)
The statements made herein by the undersigned are based upon the personal
knowledge of the undersigned, or upon reports and other information given to the
undersigned by supervisory personnel of the Borrower having principal and direct
responsibility for the reports and information given, and who in the opinion of
the undersigned are reliable and entitled to be relied upon.  The statements
made herein are made in good faith and, to the best of the knowledge and belief
of the undersigned, and subject to the assumptions set forth in Annex A, are
reasonable in all material respects.

 
(f)           The undersigned understands that the Lenders have performed their
own review and analysis of the financial condition of the Borrower and its
Subsidiaries, but that the Lenders are relying on the foregoing statements in
connection with the extension of credit to the Borrower pursuant to the Credit
Agreement.
 
 
Executed on behalf of the Borrower as of the date first written above.

 

  INTERCONTINENTALEXCHANGE, INC.          
 
By:
              Name:       Title:    

 
 
6

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES
 
CREDIT AGREEMENT
among
 
INTERCONTINENTALEXCHANGE, INC.,
as Borrower
 
THE LENDERS NAMED THEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
and
 
BANK OF AMERICA, N.A.
as Syndication Agent
 
$400,000,000 Senior Term Loan Facility
 
Dated as of August 26, 2010
 
Attached hereto are the Borrower’s “Schedules” as contemplated by the Credit
Agreement of even date herewith (the “Agreement”), by and among
IntercontinentalExchange, Inc., a Delaware corporation (the “Borrower” or
“ICE”), the Lenders named therein, Wells Fargo Bank, National Association, as
Administrative Agent, and Bank of America N.A., as Syndication
Agent.  Capitalized terms used, but not otherwise defined herein, have the
meanings given to such terms in the Agreement.
 
The disclosures on the Borrower’s Schedules may be over-inclusive, considering
the materiality standard contained in, and the disclosures required by, the
provisions of the Agreement corresponding to the respective disclosure schedule,
and the fact that any item or matter is disclosed on the attached Schedules
shall not be deemed to set or establish different standards of materiality or
required disclosures from those set forth in the corresponding provisions of the
Agreement.  Furthermore, the disclosure of any item or information in the
Schedules is not an admission that such item or information (or any
non-disclosed item or information of comparable or greater significance) is
material, is required to have been disclosed herein, or is of a nature that
would have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 

Schedule 1.1(a)
 
Commitments and
Notice Addresses
 
Commitments
 
 
 
Lender
Dollar
Commitment
Wells Fargo Bank, National Association
$32,000,000
Bank of America, N.A.
$32,000,000
Bank of Montreal
$32,000,000
Fifth Third Bank
$24,000,000
Mizuho Corporate Bank (USA)
$24,000,000
Regions Bank
$24,000,000
U.S. Bank, N.A.
$24,000,000
United Overseas Bank Limited, New York Agency
$24,000,000
Compass Bank
$20,000,000
Societe Generale
$20,000,000
The Bank of Nova Scotia
$20,000,000
Bank of Tokyo-Mitsubishi UFJ Ltd., New York Branch
$20,000,000
Bank of Communications Co., Ltd., New York Branch
$16,000,000
Deutsche Bank AG New York Branch
$12,000,000
Morgan Stanley Bank, N.A.
$12,000,000
The Bank of East Asia, Limited, Los Angeles Branch
$12,000,000
Chinatrust Commercial Bank Ltd., New York Branch
$8,000,000
Hua Nan Commercial Bank, Ltd., New York Agency
$8,000,000
Mega International Commercial Bank New York Branch
$8,000,000
Taipei Fubon Commercial Bank, Co., Ltd.
$8,000,000
Taiwan Business Bank
$8,000,000
Taiwan Cooperative Bank, Los Angeles Branch
$8,000,000
The Chiba Bank, Ltd., New York Branch
$4,000,000
 
Total
 
$400,000,000

 
Notice Addresses
 
Party
 
Address
Borrower
IntercontinentalExchange, Inc.
2100 River Edge Parkway, Suite 500
Atlanta, Georgia 30328
Attention: Legal Department
Telephone:  (770) 738-2106
Telecopy:  (770) 857-4755

 
 
8

--------------------------------------------------------------------------------

 
 

   
Wells Fargo Bank, National Association
Instructions for wire transfers to the Administrative Agent:
 
Wells Fargo Bank, National Association
ABA Routing No. 053000219
Charlotte, North Carolina
Account Number:  01459670001944
Account Name:  IntercontinentalExchange Inc
Attention:  Agency Services Clearing Acct.
 
Address for notices as Administrative Agent:
Wells Fargo Bank, National Association
1525 W.T. Harris Blvd.
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone:  (704) 383-3721
Telecopy:  (704) 383-0288
 
with a copy to:
 
Wells Fargo Bank, National Association
171 17th Street, N.W.
Atlanta, Georgia 30363
Mailcode GA4507
Attention: Elaine Eaton
Telephone: (404) 214-3627
Telecopy: (404) 861-0604
Attention: Mendel Lay
Telephone: (404) 214-3849
Telecopy: (404) 214-3861
 

 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 4.1
Corporate Organizations and Power
 
Borrower
Jurisdiction of Organization
IntercontinentalExchange, Inc.
Delaware
Subsidiary Guarantors
 
Chatham Energy, LLC
Delaware
Creditex Group Inc.
Delaware
Creditex Holdco, LLC
Delaware
Creditex LLC
Delaware
Creditex Securities Corporation
Delaware
CreditTrade Inc.
Delaware
ICE Data Investment Group, LLC
Delaware
ICE Data Management Group, LLC
Delaware
ICE Data, LP
Delaware
ICE Futures U.S., Inc. (formerly known as CFC Acquisition Co.)
Delaware
ICE Markets, Inc.
Delaware
ICE US Holding Company GP LLC
Delaware
IntercontinentalExchange International, Inc.
Delaware
ICE Processing, LLC
Delaware
YellowJacket, Inc.
Delaware
eCOPS, LLC
New York
ICE Clear US, Inc. (formerly known as New York Clearing Corporation)
New York
ICE UK GP,LLC
Delaware

ICE UK LP, LLC
Delaware
TradeCapture OTC Holdings, Inc.
Delaware
TradeCapture OTC Corp.
Connecticut
Tap & Trade, Inc.
Connecticut
Chicago Climate Exchange, Inc
Delaware
Chicago Climate Futures Exchange, LLC
Delaware

 
 
10

--------------------------------------------------------------------------------

 
 
Schedule 4.4
 
Governmental and Third-Party Authorization; Permits
 
None.
 
Schedule 4.5
 
Litigation
 
U.S. Department of Justice Antitrust Division Investigation of Credit
Derivatives Market
 
The Borrower  received a letter dated August 11, 2009 from the U.S. Department
of Justice (the “DOJ”) that included a Civil Investigative Demand (“CID”)
requiring the Borrower to produce certain documents and answer certain
interrogatories related to the credit derivatives market.  The Borrower operates
businesses in the credit derivatives market in the U.S. through its Creditex
division and through the operation of ICE Trust U.S., its U.S. credit default
swap (“CDS”) clearing house and ICE Clear Europe, its European CDS clearing
house.  In connection with the acquisition of The Clearing Corporation (“TCC”)
and the concurrent establishment of ICE Trust U.S., the Borrower entered into
agreements with the various dealer/owners of TCC regarding the formation and
operation of ICE Trust U.S.  The CID seeks information and documents as part of
an Antitrust Division industry investigation into violations of Sections 1 and 2
of the Sherman Act.  The purpose of the CID is to investigate whether there has
been or may be a violation of the Sherman Act “by conduct, activities, or
proposed action of the following nature: agreements restraining competition in
credit derivatives trading, processing, clearing, and information services,
attempts to monopolize/monopoly maintenance of credit derivative information
services.”
 
Information and documents requested by the CID are being provided to the DOJ on
a rolling basis.
 
 
11

--------------------------------------------------------------------------------

 
 
Amirsaleh v. Board of Trade of the City of New York, Inc. and
IntercontinentalExchange, Inc.
 
This action was filed by a former NYBOT equity member in the Court of Chancery
of the State of Delaware, New Castle County, on March 22, 2007, asserting that
NYBOT breached the terms of the Merger Agreement between NYBOT and the Borrower,
and breached the duty of good faith and fair dealing implicit in every contract,
by allegedly failing to give plaintiff timely notice of the election deadline
with respect to the merger consideration that would be paid to NYBOT equity
members. The Plaintiff seeks shares of the Borrower’s stock in an amount equal
to the amount received by any member who made an all stock election, and seeks
the issuance to him of two NYBOT trading memberships, which were not issued
following the merger due to plaintiff’s failure to own and pledge the shares of
the Borrower’s stock that were a pre-requisite to the issuance of such
memberships.
 
The Borrower and NYBOT filed an Answer to the Complaint on April 23, 2007,
denying the essential allegations and asserting as affirmative defenses that (1)
the Complaint fails to state a claim upon which relief can be granted, (2)
plaintiff’s claims and requests for relief are barred by the doctrines of
waiver, estoppel and/or acquiescence, (3) plaintiff lacks standing to assert
claims for breach of the merger agreement, and (4) failure to take reasonable
steps to mitigate the damages claimed. A motion for Judgment on the Pleading or
in the alternative, for Summary Judgment was filed by defendants on June 11,
2008 and was decided on September 11, 2008. The court granted the motion insofar
as the breach of contract claim was concerned and denied it with respect to the
claim based on the implied covenant of good faith and fair dealing because the
Court found there to be issues of fact in dispute that precluded the grant of
summary judgment as a procedural matter. Following the conclusion of discovery,
Plaintiff filed a motion for Summary Judgment that was denied on November 9,
2009. The trial was held on November 16-18th, and the Court issued a decision
and Order in favor of defendants, dismissing the Complaint with prejudice, on
January 19, 2010. Plaintiff appealed the Court’s decision to the Supreme Court
of Delaware, which has decided to hear oral argument en banc.  The en banc
hearing was scheduled for August 25, 2010 but that date has been postponed due
to conflicts and a new date has not yet been scheduled.
 
SEC Inquiry
 
In November 2008, Creditex received a subpoena from the Securities and Exchange
Commission (“SEC”) requiring production of data and communications regarding
transactions in certain named financial credit default swaps during the period
September 1 through September 19, 2008, specifically: a schedule reflecting all
CDS transactions brokered by Creditex in the named financial sector CDS during
the relevant period, all bids and offers received by Creditex with respect to
such financial CDS during the relevant period, and any communications with
respect to the foregoing.  Creditex responded to this request on December 19,
2008.  Additionally, in January 2009, Creditex received a verbal request from
the SEC to produce all documentation and information given to the New York
Attorney General (“NYAG”) in connection with a prior NYAG
investigation.   Creditex responded to this request on February 6, 2009.
 
No further requests have been made by the SEC since January 2009.
 
 
12

--------------------------------------------------------------------------------

 
 
Financial and Energy Exchange Limited (“FEX”)
 
Pursuant to the Clearing Services Agreement (CSA), FEX owes TCC approximately
$833,333.00.  TCC issued a notice to FEX terminating the CSA for material breach
given FEX’s failure to pay invoiced amounts owed.
 
FEX responded that TCC’s termination was invalid because FEX is disputing the
moneys invoiced by TCC.  FEX alleged that TCC repeatedly failed to perform the
services under the CSA.  FEX further alleged that while previous invoices have
been paid by FEX with respect to implementation fees, TCC did not earn the
implementation fees and that FEX is entitled to recover those moneys or recover
damages from TCC for its breaches of the CSA in failing to provide the services
in accordance with the CSA’s terms.  FEX alleged that among other breaches, TCC
has failed to take any steps to progress its application for a Clearing and
Settlement Facility License from the Australian Securities and Investments
Commission.  FEX invited TCC to withdraw its termination and asked TCC to
confirm such, in writing, by May 11, 2009. FEX cited the non-compete provision
of the CSA and has asked TCC to confirm, in writing, that it is not providing
competing clearing services within Australia or New Zealand to ICE Trust or its
affiliates.  FEX raised a concern that following TCC’s acquisition by ICE, TCC
may have acted, or is continuing to act, in breach of the confidentiality
provisions of the CSA.  FEX reserved its right to apply to the Supreme Court of
South Wales for relief including declarations that TCC is not entitled to
terminate the CSA; damages for TCC’s wrongful repudiation; injunctions to
prevent TCC from acting in breach the non-compete provision of the CSA; and
damages for any breach of the confidentiality provisions.
 
TCC responded to FEX and denied FEX’s allegations that TCC is in breach of the
CSA.  TCC also referenced the numerous occasions when FEX had indicated, in
writing, that it was not disputing amounts owed and that its delay in paying the
outstanding invoices was merely the results of funding issues.  TCC also
challenged FEX’s assertion of its right to seek relief before the Supreme Court
of New South Wales and TCC wrote that the appropriate jurisdiction for any
dispute would be a court in Chicago, Illinois.
 
On August 18, 2009, FEX wrote that it is of the view that, when TCC issued
invoices to FEX, FEX was entitled to dispute those invoices on the basis that
TCC had failed to perform its obligations under the Agreement. In its letter,
FEX alleges that TCC has wrongfully repudiated the Agreement and that FEX is
entitled to recover damages from TCC to compensate FEX for:
 
 
(a)
The loss of value for the moneys already paid by FEX to TCC under the Agreement,
totaling AUD $2,514,680; and

 
(b)
the loss of value suffered by FEX as a result of the delay in commencement of
operation of the “FEX Exchange”, which delay was brought about by TCC’s failure
to perform its obligations under the Agreement.  Currently, FEX expects that the
net present value of the impact of delays well exceeds AUD$12,000,000.

 
FEX also maintains that TCC made representations as to TCC’s status as an
independent clearing house and that subsequent events demonstrate that TCC is
not an independent clearing house.
 
 
13

--------------------------------------------------------------------------------

 
 
FEX indicated that it also will consider an action for contravention by TCC of
section 52 of the TRADE Practices Act as an alternative to the action for
damages discussed herein.  FEX considers that it would be entitled to recover
from TCC a similar quantum of damages on the basis of this cause of action as
would be recoverable on a cause of action against TCC for breach of the
Agreement (AUD$14,514,680).
 
On or about August 31, 2009, TCC filed a Complaint against FEX in the United
States District Court for the Northern District of Illinois, Eastern Division
seeking damages and declaratory relief.  Specifically, TCC’s Complaint seeks to
recover $833,313 in fees due from FEX and a declaratory judgment that the CSA
was properly terminated and that the non-compete provision contained in the CSA
does not survive the CSA’s termination.  On November 6, 2009, FEX filed a Motion
to Dismiss TCC’s Complaint.  FEX contends that the United States District Court
lacks personal jurisdiction over FEX.
 
On January 8, 2010, TCC filed its Response in Opposition to FEX’s Motion to
Dismiss TCC’s Complaint.  On January 29, 2010, FEX filed its Reply in Support of
its Motion to Dismiss The Clearing Corporation’s Complaint.
 
On February 18, 2010, the judge ruled in favor of TCC, and denied Defendant
FEX’s Motion to Dismiss.  On March 17, 2010, FEX filed an answer to TCC’s
complaint and a counterclaim against TCC alleging fraudulent misrepresentation,
breach of contract, unjust enrichment, and violation of the Illinois Deceptive
Trade Practices Act.  FEX is claiming approximately $2,010,000.00 in
compensatory damages and unspecified amount of punitive damages and legal
fees.  TCC is disputing the claim and denies any liability.
 
On April 7, 2010, TCC filed its Motion to Dismiss Counts I (fraudulent
misrepresentation) and IV (Illinois Consumer Fraud Act) of the FEX
Counterclaim.  On May 13, 2010, FEX filed its Response to the TCC Motion to
Dismiss Counts I and IV of FEX’s Counterclaim.  On June 10, 2010, TCC filed its
Reply in Further Support of its Motion to Dismiss Counts I and IV of FEX’s
Counterclaim. On July 16, 2010, Judge Zagel denied TCC’s motion to dismiss
Counts I and IV.
 
TCC has until August 27, 2010 to file its answer to the FEX Counterclaim and a
status date of September 30, 2010 has been scheduled.
 
Trading Privilege Holder Correspondence
 
Chicago Climate Futures Exchange LLC (“CCFE”) received a letter dated June 21,
2010 from Mr. Richard Barnett on behalf of Greenscene, LLC (“Greenscene”), a
CCFE Trading Privilege Holder (“TPH”), regarding the acquisition by
IntercontinentalExchange, Inc. (“ICE”) of Climate Exchange plc (“CLE”) (ultimate
parent company of CCFE).  Greenscene states in its letter that it is
disappointed in the handling of TPHs in the acquisition – and requests further
information on how ICE intends to compensate TPHs for their contributed capital
to CCFE.  In brief, Greenscene argues that TPHs are capital providers to CCFE
and are in a similar position to public equity investors in CLE – and should be
compensated in the acquisition similar to CLE equity investors. Greenscene’s
letter lists 32 other TPHs that purportedly have read and agree with the spirit
and content of the letter.  Greenscene also filed a complaint with The Panel on
Takeovers and Mergers (the “Panel”) and requested that the Panel not approve the
acquisition of CLE by ICE.  It is CLE’s position that CCFE TPHs have no equity
rights in relation to CLE and, therefore, TPHs are not in a similar position to
public equity investors in CLE.
 
 
14

--------------------------------------------------------------------------------

 
 
In addition to the Greenscene letter, CCFE has been contacted by other TPHs
requesting information regarding the impact of the acquisition on TPHs.  The
Panel agreed with CLE’s position that TPHs do not have an equity position in CLE
and, as a result, the Panel elected not to pursue Greenscene’s complaint.  The
acquisition of CLE by ICE was approved by the High Court of the Isle of Man on
July 7, 2010.
 
Schedule 4.7
Subsidiaries
 
The Borrower is the 100% direct owner of the following domestic entities:
 
 
1.
IntercontinentalExchange International, Inc. (“ICE International”)

 
2.
ICE Markets, Inc. (“ICE Markets”)

 
3.
ICE Data Management Group, LLC (“ICE Management”)

 
4.
ICE Data Investment Group, LLC (“ICE Investment”)

 
5.
ICE Futures U.S., Inc. (“ICE Futures”)

 
6.
Chatham Energy, LLC

 
7.
YellowJacket, Inc.

 
8.
Creditex Holdco, LLC

 
9.
ICE US Holding Company GP LLC

 
10.
TradeCapture OTC Holdings, Inc.

 
The Borrower is the 100% indirect owner (except as indicated below) of the
following domestic entities:
 
 
1.
Creditex Group, Inc. (100 % owned by Creditex Holdco, Ltd.)

 
2.
ICE Data, LP (ICE Management is the direct 1% owner; ICE Investment is the
direct 99% owner)

 
3.
ICE Clear US, Inc. (100 % owned by ICE Futures)

 
4.
eCOPS, LLC (100 % owned by ICE Futures)

 
5.
The Clearing Corporation (100 % owned by ICE US Holding Company L.P.)

 
6.
ICE US Trust LLC (100 % owned by ICE US Holding Company L.P.)

 
7.
QW Holdings LLC (50.11% owner is Creditex Group Inc and 49.89% owners are other
third party investors)

 
8.
Q-WIXX B Sub LLC (100% owned by QW Holdings LLC)

 
9.
ICE Processing, LLC (100% owned by Creditex Group Inc.)

 
10.
Creditex LLC (100% owned by Creditex Group Inc.)

 
11.
CreditTrade Inc. (100% owned by Creditex Group Inc.)

 
12.
Creditex Securities Corporation (100% owned by CreditTrade Inc.)

 
13.
ICE UK GP, LLC (100% owned by IntercontinentalExchange International, Inc.)

 
14.
ICE UK LP, LLC (100% owned by IntercontinentalExchange International, Inc.)

 
15.
Chicago Climate Exchange Inc. (100% owed by Climate Exchange plc)

 
 
15

--------------------------------------------------------------------------------

 
 
 
16.
Chicago Climate Futures Exchange LLC (100% owned by Chicago Climate Exchange,
Inc.)

 
17.
TradeCapture OTC Corp. (100 % owned by TradeCapture OTC Holdings)

 
18.
Tap & Trade, Inc. (100 % owned by TradeCapture OTC Corp.)

 
Borrower is the 100% direct owner (except as indicated below) of the following
foreign entities:
 
 
1.
ICE US Holding Company LP (ICE US Holding Company GP LLC, ICE & Creditex Group,
Inc. collectively own approximately 51% of the limited partnership interests and
other third party investors own approximately 49% of the limited partnership
interests and ICE US Holding Company GP LLC owns 100% of the general partnership
interests)

 
2.
ICE Markets Corporation (100 % owned by ICE Markets)

 
3.
ICE Netherlands B.V. (100 % owned by Aether Ios Limited)

 
4.
5509794 Manitoba, Inc. (100 % owned by ICE Netherlands B.V.)

 
5.
ICE Futures Canada, Inc. (“ICE Futures Canada”) (100 % owned by 5509794
Manitoba, Inc.)

 
6.
ICE Clear Canada, Inc. (100 % owned by ICE Futures Canada)

 
7.
Canadian Climate Exchange, Inc. (100 % owned by ICE Futures Canada)

 
8.
ICE Services Canada, Inc. (100 % owned by ICE Futures Canada)

 
9.
Aether Ios Limited (100 % owned by ICE Europe Parent Limited)

 
10.
IntercontinentalExchange Holdings (Aether Ios Limited is >99% owner and ICE
International is <1% owner)

 
11.
Climate Exchange plc (Aether Ios Limited 95.2% and ICE Holdings 4.8% owner)

 
12.
Climate Spot Markets Limited (100 % owned by Climate Exchange plc)

 
13.
European Climate Exchange Limited (Ireland) (Climate Exchange plc 49% and
Chicago Climate Exchange 51%)

 
14.
European Climate Exchange Limited (UK) (100 % owned by European Climate Exchange
Limited Ireland)

 
15.
Climate Exchange (Europe) Limited (100 % owned by European Climate Exchange
Limited UK)

 
16.
Insurance Futures Exchange Services Limited (100 % owned by Climate Exchange
(Europe) Limited)

 
17.
ICE Markets Limited (100 % owned by IntercontinentalExchange Holdings)

 
18.
ICE Clear Europe Limited (100 % owned by IntercontinentalExchange Holdings)

 
19.
ICE Clear UK Limited (100 % owned by IntercontinentalExchange Holdings)

 
20.
ICE Futures Holdings Limited (100 % owned by IntercontinentalExchange Holdings)

 
21.
IntercontinentalExchange Technologies Limited (100 % owned by
IntercontinentalExchange Holdings)

 
22.
International Petroleum Exchange of London Limited (100 % owned by
IntercontinentalExchange Holdings)

 
23.
IPE Holdings Limited (100 % owned by IntercontinentalExchange Holdings)

 
24.
ICE Education Limited (100 % owned by ICE Futures Holdings Ltd.)

 
25.
International Petroleum Exchange Limited (100 % owned by ICE Futures Holdings
Ltd.)

 
 
16

--------------------------------------------------------------------------------

 
 
 
26.
ICE Futures Holdco No. 1 (100 % owned by ICE Futures Holdings Ltd.)

 
27.
ICE Futures Holdco No. 2 (100 % owned by ICE Futures Holdings Ltd.)

 
28.
ICE Futures Europe (ICE Futures Holdco No. 1 Limited 99% owner and ICE Futures
Holdco No. 2 Limited 1% owner)

 
29.
ICE Futures Limited (100% owned by ICE Futures Europe)

 
30.
ICE Data Services Limited (100% owned by ICE Futures Holdings Ltd.)

 
31.
ICE Data Holdings Limited (ICE Data Services Ltd. 80% and ICE Holdings 20%)

 
32.
ICE Data LLP (ICE Data Holdings Limited is 99% owner and
IntercontinentalExchange Holdings is 1% owner)

 
33.
Q-WIXX International Limited (100% owned by Q-WIXX B Sub LLC)

 
34.
ICE Processing International, Limited (100% owned by Aether Ios Limited)

 
35.
Creditex U.K. Limited  (100% owned by Aether Ios Limited)

 
36.
Creditex Brokerage LLP (100% owned by Aether Ios Limited)

 
37.
Creditex Singapore PTE. Ltd. (100% owned by CreditTrade, Inc.)

 
38.
ICE Europe Partners LP (ICE UKGP, LLC is 99% owner and ICE UK LP, LLC is 1%
owner)

 
39.
ICE Europe Parent Limited (100 % owned by ICE Europe Partners LP)

 
The Borrower is the 100% direct owner of the following foreign entities:
 
 
1.
Creditex Holdco Ltd.

 
Schedule 4.19
 
Material Contracts
 
1.
Agreement and Plan of Merger by and among IntercontinentalExchange, Inc.,
Columbia Merger Corporation, Creditex Group Inc. and TA Associates, Inc. dated
June 3, 2008 (incorporated by reference to Exhibit 10.1 to ICE’s Quarterly
Report on Form 10-Q, filed with the SEC on August 4, 2008, File No. 001-32671).
2.
Amendment to Agreement and Plan of Merger, dated as of August 26, 2008, to the
Agreement and Plan of Merger, dated as of June 3, 2008, by and among ICE,
MergerCo, Creditex and the Stockholders’ Representative (incorporated by
reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K, filed with the
SEC on September 2, 2008, File No. 001-32671).
3.
Agreement and Plan of Merger by and among The Clearing Corporation (“TCC”), a
Delaware corporation, ICE US Holding Company L.P. (“Holdco”), a Cayman Islands
exempted limited partnership and subsidiary of IntercontinentalExchange, Inc.,
Pony Merger Sub LLC, a Delaware limited liability company,
IntercontinentalExchange, Inc., and TCC Stockholders Representative LLC, a
Delaware limited liability company (solely in the capacity as representative of
the former TCC stockholders) dated as of March 6, 2009 (incorporated by
reference to Exhibit 2.1 to ICE’s Quarterly Report on Form 10-Q, filed with the
SEC on May 6, 2009, File No. 001-32671).
4.
Employment Agreement, dated as of December 31, 2008, between
IntercontinentalExchange, Inc. and Jeffrey C. Sprecher (incorporated by
reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K, filed with the
SEC on January 7, 2009, File No. 001-32671).

 
 
17

--------------------------------------------------------------------------------

 
5.
Employment Agreement, dated as of December 31, 2008, between
Intercontinental-Exchange, Inc. and Charles A. Vice (incorporated by reference
to Exhibit 10.2 to ICE’s Current Report on Form 8-K, filed with the SEC on
January 7, 2009, File No. 001-32671).
6.
Employment Agreement, dated as of December 31, 2008, between
Intercontinental-Exchange, Inc. and David S. Goone (incorporated by reference to
Exhibit 10.3 to ICE’s Current Report on Form 8-K, filed with the SEC on January
7, 2009, File No. 001-32671).
7.
Employment Agreement, dated as of December 31, 2008, between
Intercontinental-Exchange, Inc. and Edwin D. Marcial (incorporated by reference
to Exhibit 10.4 to ICE’s Current Report on Form 8-K, filed with the SEC on
January 7, 2009, File No. 001-32671).
8.
Amended and Restated Employment Agreement, dated May 26, 2010 between
IntercontinentalExchange, Inc. and Scott A. Hill (incorporated by reference to
Exhibit 10.1 to ICE’s Current Report on Form 8-K, filed with the SEC on May 26,
2010, File No. 001-32671).
9.
IntercontinentalExchange, Inc. 2000 Stock Option Plan, as amended effective
December 31, 2008 (incorporated by reference to Exhibit 10.6 to ICE’s Annual
Report on Form 10-K, filed with the SEC on February 11, 2009, File No.
001-32671).
10.
IntercontinentalExchange, Inc. 2003 Restricted Stock Deferral Plan for Outside
Directors, as amended effective December 31, 2008 (incorporated by reference to
Exhibit 10.7 to ICE’s Annual Report on Form 10-K, filed with the SEC on February
11, 2009, File No. 001-32671).
11.
IntercontinentalExchange, Inc. 2004 Restricted Stock Plan, as amended effective
December 31, 2008 (incorporated by reference to Exhibit 10.8 to ICE’s Annual
Report on Form 10-K, filed with the SEC on February 11, 2009, File No.
001-32671).
12.
IntercontinentalExchange, Inc. 2005 Equity Incentive Plan, as amended effective
December 31, 2008 (incorporated by reference to Exhibit 10.9 to ICE’s Annual
Report on Form 10-K, filed with the SEC on February 11, 2009, File No.
001-32671).
13.
IntercontinentalExchange, Inc. Executive Bonus Plan (incorporated by reference
to Exhibit 10.1 to ICE’s Quarterly Report on Form 10-Q, filed with the SEC on
August 5, 2009, File No. 001-32671).
14.
IntercontinentalExchange, Inc. 2009 Omnibus Incentive Plan (incorporated by
reference to Exhibit 10.2 to ICE’s Quarterly Report on Form 10-Q, filed with the
SEC on August 5, 2009, File No. 001-32671).
15.
First Amendment to Amended and Restated Credit Agreement dated as of March 31,
2010, amending that certain Credit Agreement, dated as of January 12, 2007, as
amended by the First Amendment to Credit Agreement dated as of August 24, 2007,
the Second Amendment to Credit Agreement dated as of June 13, 2008, and as
amended and restated by the Amendment and Restatement Agreement, dated as of
April 9, 2009, among IntercontinentalExchange, Inc., Wells Fargo Bank, National
Association, as Administrative Agent, Bank of America, N.A., as Syndication
Agent, and the lenders party thereto for a senior unsecured term loan facility
in the initial aggregate principal amount of $175.0 million (incorporated by
reference to ICE’s Current Report on Form 8-K filed with the SEC on April 2,
2010, File No. 001-32671 and ICE’s Quarterly Report on Form 10-K filed with the
SEC on August 4, 2010, File No. 001-32671).

 
 
18

--------------------------------------------------------------------------------

 
 
16.
First Amendment to Credit Agreement dated as of March 31, 2010, amending that
certain Credit Agreement, dated as of April 9, 2009, among
IntercontinentalExchange, Inc., Wells Fargo Bank, National Association, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and the
lenders party thereto for a three-year senior unsecured term loan facility in
the initial aggregate principal amount of $200.0 million (incorporated by
reference to ICE’s Current Report on Form 8-K filed with the SEC on April 2,
2010, File No. 001-32671 and ICE’s Quarterly Report on Form 10-K filed with the
SEC on August 4, 2010, File No. 001-32671).
17.
Credit Agreement dated as of March 31, 2010 among IntercontinentalExchange,
Inc., Wells Fargo Bank, National Association, as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and the lenders named therein for senior
unsecured revolving credit facilities in the aggregate principal amount of
$725.0 million (incorporated by reference to ICE’s Current Report on Form 8-K
filed with the SEC on April 2, 2010, File No. 001-32671 and ICE’s Quarterly
Report on Form 10-K filed with the SEC on August 4, 2010, File No. 001-32671)..

18.
New $400 Million Senior Term Loan Facility to be entered into at closing among
IntercontinentalExchange, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, Bank of America, N.A., as Syndication Agent, and the
lenders named therein.
19.
Office Lease, dated as of June 8, 2000, as amended, between CMD Realty
Investment Fund IV, L.P. and IntercontinentalExchange, LLC (incorporated by
reference to Exhibit 10.17 to ICE’s registration statement on Form S-1, filed
with the SEC on June 6, 2005, File No. 333-123500).
20.
Lease Amendment Six, dated as of October 12, 2005, by and between CMD Realty
Investment Fund IV, L.P. and IntercontinentalExchange, Inc. (incorporated by
reference to Exhibit 10.27 to ICE’s registration statement on Form S-1, filed
with the SEC on October 14, 2005, File No. 333-123500).
21.
Lease Amendment Seven, dated as of May 12, 2006, by and between CMD Realty
Investment Fund IV, L.P. and IntercontinentalExchange, Inc. (incorporated by
reference to Exhibit 10.2 to ICE’s Current Report on Form 8-K, filed with the
SEC on May 17, 2006, File No. 001-32671).
22.
Lease Amendment Eight, dated as of November 28, 2006 (incorporated by reference
to Exhibit 10.17 to ICE’s Annual Report on Form 10-K, filed with the SEC on
February 11, 2009, File No. 001-32671).
23.
Lease Amendment Nine, dated as of February 21, 2007 (incorporated by reference
to Exhibit 10.18 to ICE’s Annual Report on Form 10-K, filed with the SEC on
February 11, 2009, File No. 001-32671).
24.
Lease Amendment Ten, dated as of May 15, 2008 (incorporated by reference to
Exhibit 10.19 to ICE’s Annual Report on Form 10-K, filed with the SEC on
February 11, 2009, File No. 001-32671).
25.
TRS—Application Services Agreement, dated as of April 25, 2001, between The
International Petroleum Exchange of London Limited and LIFFE Services Company
Limited (incorporated by reference to Exhibit 10.14 to ICE’s registration
statement on Form S-1, filed with the SEC on October 14, 2005, File No.
333-123500).
26.
Deed of Novation, dated July 22, 2005, between The International Petroleum
Exchange of London Limited, LIFFE Services Limited, Atos Euronext Market
Solutions Limited, and LIFFE Administration and Management (incorporated by
reference to Exhibit 10.25 to ICE’s registration statement on Form S-1, filed
with the SEC on October 14, 2005, File No. 333-123500).

 
 
19

--------------------------------------------------------------------------------

 
 
27.
Managed Services Agreement, dated as of December 21, 2007, between ICE Clear
Europe Limited and Atos Euronext Market Solutions Limited (incorporated by
reference to Exhibit 10.22 to ICE’s Annual Report on Form 10-K, filed with the
SEC on February 11, 2009, File No. 001-32671).
28.
Patent License Agreement, dated as of March 29, 2002, between eSpeed, Inc. and
IntercontinentalExchange, Inc. (incorporated by reference to Exhibit 10.16 to
ICE’s registration statement on Form S-1, filed with the SEC on June 6, 2005,
File No. 333-123500).
29.
Settlement Agreement, dated as of September 1, 2005, by and between EBS Group
Limited and IntercontinentalExchange, Inc. (incorporated by reference to Exhibit
10.26 to ICE’s registration statement on Form S-1, filed with the SEC on October
14, 2005, File No. 333-123500).
30.
License Agreement For Index-Related Derivative Products dated as of June 15,
2007 between IntercontinentalExchange, Inc. and Frank Russell Company
(incorporated by reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K,
filed with the SEC on June 20, 2007, File No. 001-32671).
31.
Contribution and Asset Transfer Agreement, dated as of May 11, 2000, by and
between IntercontinentalExchange, LLC, Continental Power Exchange, Inc., and
Jeffrey C. Sprecher (incorporated by reference to Exhibit 10.31 to ICE’s
registration statement on Form S-1, filed with the SEC on October 25, 2005, File
No. 333-123500).
32.
First Amendment to Contribution and Asset Transfer Agreement, dated as of May
17, 2000, by and among IntercontinentalExchange, LLC, Continental Power
Exchange, Inc., and Jeffrey C. Sprecher (incorporated by reference to Exhibit
10.32 to ICE’s registration statement on Form S-1, filed with the SEC on October
25, 2005, File No. 333-123500).
33.
Second Amendment to Contribution and Asset Transfer Agreement, dated as of
October 24, 2005, by and among IntercontinentalExchange, Inc., Continental Power
Exchange, Inc., and Jeffrey C. Sprecher (incorporated by reference to Exhibit
10.33 to ICE’s registration statement on Form S-1, filed with the SEC on
October 25, 2005, File No. 333-123500).
34.
IntercontinentalExchange, Inc. Amended and Restated 1999 Stock Option/Stock
Issuance Plan (formerly the Creditex Group Inc. Amended and Restated 1999 Stock
Option/Stock Issuance Plan) (incorporated by reference to Exhibit 4.1 to ICE’s
registration statement on Form S-8, filed with the SEC on September 2, 2008,
File No. 333-153299).
35.
Scheme of Arrangement between IntercontinentalExchange, Inc., Climate Exchange
plc (“CLE”) and holders of CLE shares under Section 152 of the Isle of Man
Companies Act 1931 (as amended) (incorporated by reference to Exhibit 10.4 to
ICE’s Quarterly Report on Form 10-Q, filed with the SEC on August 4, 2010, File
No. 001-32671)..

 
Schedule 7.2
 
Indebtedness
 
None.
 
 
20

--------------------------------------------------------------------------------

 
 
Schedule 7.3
 
Liens
 
None.
 
Schedule 7.7
 
Transactions With Affiliates
 
Transactions with Officer and Stockholder of ICE
 
As a part of the transactions surrounding our formation, ICE entered into an
agreement with ICE’s predecessor company, Continental Power Exchange, Inc.
(“CPEX”), on May 11, 2000. ICE’s Chief Executive Officer, Mr. Sprecher, owns all
the equity interests in CPEX.  Pursuant to the agreement, CPEX conveyed all of
its assets and liabilities to ICE.  These assets included intellectual property
that ICE used to develop its electronic platform.  In return, ICE issued to CPEX
an equity interest in ICE and, further, agreed to give CPEX a put option, by
which CPEX could require ICE to buy its equity interest in ICE at the purchase
price equal to either its fair market value or $5 million, whichever is greater.
 
In connection with ICE’s initial public offering, in October 2005, ICE entered
an agreement with CPEX and Mr. Sprecher to terminate the put option upon the
closing of ICE’s initial public offering.  In connection with the termination of
the put option, ICE amended certain registration rights previously granted to
CPEX, which currently owns 1,952,978 shares of ICE’s common stock.  Under this
agreement, CPEX is entitled to require ICE to register for resale into the
public market its common stock if Mr. Sprecher’s employment has been
terminated.  In addition, ICE may be obligated to pay the expenses of
registration of such shares, including underwriters discounts up to a maximum of
$4.5 million.
 
 
21